IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2003-DR-01881-SCT


EDDIE LEE HOWARD, JR.

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                           05/25/2000
TRIAL JUDGE:                                HON. LEE J. HOWARD
COURT FROM WHICH APPEALED:                  LOWNDES COUNTY CIRCUIT COURT
ATTORNEYS FOR PETITIONER:                   MISSISSIPPI OFFICE OF CAPITAL
                                            POST-CONVICTION COUNSEL
                                            BY: ROBERT M. RYAN
                                                 LOUWLYNN VANZETTA WILLIAMS
                                                 WILLIAM J. CLAYTON
ATTORNEYS FOR RESPONDENT:                   OFFICE OF THE ATTORNEY GENERAL
                                            BY: JUDY T. MARTIN
DISTRICT ATTORNEY:                          FORREST ALLGOOD
NATURE OF THE CASE:                         CIVIL - DEATH PENALTY - POST-
                                            CONVICTION
DISPOSITION:                                PETITION FOR POST-CONVICTION
                                            RELIEF DENIED -09/28/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       WALLER, PRESIDING JUSTICE, FOR THE COURT:

¶1.    After Georgie Kemp, age 84, was found murdered in her home, Eddie Lee Howard,

Jr., was indicted on the charge of capital murder with the underlying felony of rape. He was

found guilty and a jury sentenced him to death. On appeal, we held that Howard’s waiver

of his right to counsel in order to represent himself was not voluntary, that the circuit court
erred in failing to conduct a competency hearing before allowing Howard to represent

himself, and that the circuit court erred in denying Howard’s request to have standby counsel

deliver his closing argument. We reversed the conviction and remanded the case for a new

trial. Howard v. State, 697 So. 2d 415 (Miss. 1997), republished as corrected, 701 So. 2d

274 (Miss. 1997) (“Howard I”).

¶2.       Shortly before the second trial, the indictment was amended to charge Howard as a

habitual offender. Howard was again convicted of capital murder with the underlying felony

of rape and sentenced to death. On appeal, we found no reversible error and affirmed the

judgment of the circuit court. Howard v. State, 853 So. 2d 781 (Miss. 2003) (“Howard II”).

The United States Supreme Court denied Howard’s petition for writ of certiorari. Howard v.

Mississippi, 540 U.S. 1197, 124 S. Ct. 1455, 158 L. Ed. 2d 113 (2004). Howard, represented

by the Mississippi Office of Capital Post-Conviction Counsel, has filed his petition for post-

conviction collateral relief. We have fully reviewed Howard’s petition and supplements, and,

finding no meritorious claims, we deny Howard’s petition for post-conviction collateral

relief.

                         FACTS AND PROCEDURAL HISTORY

¶3.       On the evening of February 2, 1992, a neighbor of Georgie Kemp noticed smoke

coming from Kemp’s home and called 911. Firefighters found two small smoldering fires

in the living room. Firefighters also found Kemp’s body on the floor of her bedroom,

although the fire had not produced enough smoke to cause her death. As firefighters

confirmed that Kemp was dead, one noticed that her nightgown was pulled up and that her



                                              2
legs were a bit scraped up and bloodied. One firefighter noticed a knife on the bed, which

appeared to have blood on it, and noticed that the phone had been knocked onto the floor.

Firefighters notified police officers and requested that the coroner be called. An autopsy

revealed that Kemp had been beaten, strangled, and stabbed.1 The autopsy also revealed

injuries to Kemp’s vaginal wall consistent with forced sexual intercourse.

¶4.    Police officers developed Eddie Lee Howard, Jr., as a suspect. Howard was taken to

a local dentist, Dr. David Curtis, and dental impressions were taken. Dr. Michael West, a

dentist who holds himself out to be a forensic odontologist, examined Kemp’s body and

found to a reasonable degree of certainty that the molds from Howard’s teeth matched the

bite mark on Kemp’s breast.2 Howard was arrested for Kemp’s murder on February 8, 1992.

Police Investigator David Turner testified that on February 13, Howard gave an incriminating




       1
         Dr. Steven Hayne, M.D., anatomical, clinical and forensic pathologist for the State,
conducted the autopsy on February 3, 1992, the day after the murder. During the first
examination, Dr. Hayne did not find injuries to Kemp’s right forearm, right side of her neck,
or to her right breast. Kemp’s body was then buried. On February 6 th , after Kemp’s burial,
Investigator David Turner contacted Dr. Michael West and had Howard’s dental impression
taken. With respect to Dr. West’s involvement, Dr. Hayne requested this and believed
additional study was indicated. On February 7 th , the body was exhumed and Dr. West
examined the body with Dr. Hayne. Dr. West found bite marks on Kemp’s right forearm,
right side of her neck, and right breast.
       2
       Dr. West also opined that Howard’s dental mold was “consistent” with the bite marks
on the arm and neck. Dr. West explained that “consistent” meant he could not exclude
Howard as the biter, and that he could not state with any certainty that Howard was the biter.

                                              3
statement.3 Howard was later indicted for the capital murder of Kemp, with the underlying

felony of rape.

                      Howard was initially represented by Richard Burdine. In
              February 1993, Burdine was replaced by Douglas Stone. Stone
              served as Howard's counsel until five weeks prior to the trial,
              which ensued on May 9, 1994. During the period of
              representation by both Burdine and Stone, few motions were
              filed. Though one trial date drew so close that Stone received a
              continuance only on the eve of the trial, no motion to test the
              admissibility of the State's dental impression evidence or the
              alleged confessionary comments were ever filed by either of
              Howard's attorneys. Though the only evidence which linked the
              defendant to the crime scene itself were the dental impressions,
              neither Burdine nor Stone made a serious effort to obtain funds
              for an expert to investigate the reliability of the bite-mark
              comparison or to counter the testimony of the State's dental
              expert. Nearly two and one-half years after his arrest, Howard
              appeared before the trial judge and requested that he receive his
              speedy trial and that the judge not grant his attorneys any more
              continuances. The judge responded that the defendant would
              have to cooperate with his attorneys and accept their judgment
              as to the timing of the trial, and noted that Howard had “an
              absolute right” to represent himself if he could not cooperate
              with his attorneys.

                     Howard at that point determined that he wished to carry
              out his own defense. The trial judge appointed Thomas Kesler
              and Armstrong Walters to serve as standby counsel at the trial
              and to assist Howard with procedural matters. Howard never
              filed any pretrial motions in the case, and proceeded to trial on
              May 9, 1994.




       3
         Turner testified that Howard sent a note that he wanted to speak with Turner. Turner
testified that Howard said that the crime was solved and that the crime would not have
happened if Howard did not have a temper. There were no other witnesses to this statement
and the statement was not recorded. Howard did not discuss any details of the crime. Turner
did not ask Howard to write and sign a statement. Howard refused to sign a form waiving
his rights.

                                             4
Howard I, 701 So.2d. at 278. Howard was convicted of capital murder and sentenced to

death. Armstrong Walters and Donna Sue Smith represented Howard on appeal. We found

that

              [t]he court below could not have known whether Howard was
              capable of knowingly and intelligently waiving the right to
              counsel, as a competency hearing should have been ordered
              before or during the proceedings. The failure to do so, under
              these circumstances, constitutes error.

Howard I, 701 So. 2d at 284. We also found that the circuit court erred when it refused

Howard’s request that his standby counsel deliver his closing argument. Id. at 287. We

reversed Howard’s conviction and sentence and remanded the case for a new trial. Id. at

288.

¶5.    Attorneys Tom Kesler and Armstrong Walters were appointed to represent Howard

in his second trial. The jury found Howard guilty of capital murder with the underlying

felony of rape and sentenced him to death. Kesler was appointed to represent Howard on

appeal. Kesler filed an appellate brief which raised only one issue and the entire argument

consisted of one page. We remanded this matter to the circuit court for the appointment of

competent appellate counsel. Walters and Gary Goodwin were appointed to represent

Howard on appeal. On this appeal, this Court considered the following issues:

       I.     Whether the Verdict Was Against the Weight and Sufficiency of the Evidence.

       II.    Whether the Circuit Court Erred in Refusing to Grant a Peremptory Instruction
              of “Not Guilty” Due to the Insufficiency of Evidence to Support the
              Conviction.

       III.   Whether the Circuit Court Erred in Allowing the Testimony of Paris Lowery
              from Howard's First Trial to Be Read into the Record.


                                            5
IV.    Whether the Circuit Court Erred in Refusing Howard's Motion for Mistrial
       When a Prosecution Witness Stated That Howard Had Previously Been in the
       Penitentiary.

V.     Whether the Circuit Court Erred in Refusing Howard's Proposed Jury
       Instruction Regarding Reasonable Doubt.

VI.    Whether the Circuit Court Erred in Refusing to Declare a Mistrial During the
       Penalty Phase and Impose a Life Sentence upon the Failure of the Jury to
       Return a Unanimous Verdict Thereby Ultimately Coercing a Verdict of Death
       from the Jury.

VII.   Whether the Circuit Court Erred in Failing to Insure That Howard Received
       a Proper Mental Examination Consistent with the Court's Order Entered after
       Remand on the First Appeal and Whether this Error Was Compounded by
       Failing to Conduct a Competency Examination as Seemingly Directed by this
       Court.

VIII. Whether the Circuit Court Erred in Allowing Forensic Odontologist Testimony
      Where the Prior Decision on First Appeal Condemned Such Scientific
      Evidence Therefore Making the Exclusion of Such Evidence the Law of the
      Case.

IX.    Whether Trial Counsel Walters and Kesler Failed to Provide Howard with
       Constitutionally Effective Assistance of Counsel.

X.     Whether the Circuit Judge Made Improper Facial Expressions During Defense
       Counsel's Opening Statement and Closing Argument.

XI.    Whether the Officers Involved in the Numerous Interrogations of Howard
       Failed to Read the Miranda Warnings Prior to Each of the Interrogation
       Sessions.

XII.   Whether the District Attorney And/or His Assistants, the Commander of the
       Police Detectives, and the Chief of Police Conspired to Conceal the Results of
       the DNA Evidence Sent to the State Crime Lab to Be Analyzed.

XIII. Whether the Sentence of Death Was Proportionate.




                                      6
¶6.     We found no reversible error in the second appeal and affirmed the conviction and

sentence of death. Howard II, 853 So. 2d at 784. The mandate issued on September 18,

2003.

¶7.     In August of 2003, the Mississippi Office of Capital Post-Conviction Counsel

(MOCPCC) was appointed to represent Howard in his post-conviction relief proceedings.

MOCPCC immediately sent a letter to District Attorney Forrest Allgood requesting, pursuant

to M.R.A.P. 22(c)(4)(ii), that the complete files of all law enforcement agencies involved in

the case be made available to MOCPCC for inspection and copying. This was the beginning

of a very contentious discovery process and alleged discovery violations are an issue in this

case.

¶8.     Numerous motions were filed in this Court and in the circuit court seeking discovery.

By Order entered on September 17, 2004, a panel of this Court noted that in August 2004 the

circuit court granted Howard’s motion for discovery as to certain records and documents.

The circuit court’s order was entered less than a month before the statute of limitations

period for Howard’s post-conviction relief petition was set to expire. We found, in pertinent

part,

               The circuit court ordered the various law enforcement agencies
               to make the records and documents available to Howard for
               inspection and copying. It is the State's duty to obtain the
               records and documents from the various agencies and make
               them available to Howard's counsel. Henderson v. State, 367
               So. 2d 1366, 1367 (Miss. 1979). In light of these very specific
               circumstances and the fact that this is a death penalty case,
               pursuant to this Court's holding in Puckett, the panel finds that
               the statute of limitations should be equitably tolled for thirty
               (30) days. Puckett, 834 So. 2d at 678.


                                              7
(citing Puckett v. State, 834 So. 2d 676 (Miss. 2002)). By Order entered on November 4,

2004, we found, in pertinent part,

              After due consideration, the panel finds that Howard timely filed
              his Motion for Leave to Proceed in the Trial Court with a
              Petition for Post-Conviction Relief. The panel further finds that
              counsel for Howard has not been as diligent as they should have
              been in pursuing discovery in a timely manner. The panel
              further finds that the District Attorney’s Office and the Attorney
              General’s Office have been less than completely cooperative in
              producing discoverable items. Both parties are to blame for the
              present situation and such conduct will not be tolerated in the
              future.

We granted Howard’s motion to supplement and/or amend his petition for post-conviction

collateral relief and set a deadline for the completion of discovery. Howard timely filed his

“Supplement/Amendment to Petition for Post-Conviction Relief with Exhibits.”

¶9.    On April 12, 2005, the State filed its “Supplemental Discovery Notice and Motion to

Stay the Briefing Schedule Pending Response from Petitioner.” In an Order entered on June

10, 2005, we found, in pertinent part,

              the State filed the present supplemental discovery notice and, on
              or about that same date, produced to Howard a box containing
              physical evidence which had not previously been produced by
              the State. . . . Howard should be granted a reasonable amount
              of time to inspect the recently produced evidence. If Howard
              determines that expert funding and assistance is necessary, he
              should request that funding and assistance from the convicting
              court. See Russell v. State, 819 So. 2d 1177 (Miss. 2001);
              M.R.A.P. 22(c)(3); Miss. Code Ann. § 99-15-18. The
              undersigned finds that Howard should be granted leave to file a
              supplement to his post-conviction relief petition.           The
              undersigned further finds that the State should be given a
              reasonable amount of time to prepare and file a single response
              in this matter.



                                              8
Howard timely filed his “Second Supplement to Petition for Post-Conviction Relief with

Exhibits.” The State filed its response to all of Howard’s post-conviction relief pleadings

and Howard has filed a reply to that response.           These pleadings are now ripe for

consideration.

                                        DISCUSSION

                 I.     W HETHER THE STATE INTENTIONALLY,
                        DELIBERATELY AND UNFAIRLY CONCEALED
                        A N D W IT H H E L D E X C U L P A T O R Y A N D
                        M ATERIAL EVIDENCE FROM THE
                        PETITIONER IN VIOLATION OF HIS
                        FUNDAMENTAL DUE PROCESS AND SIXTH
                        AMENDMENT RIGHTS, BEING CONTRARY TO
                        THE UNITED STATES SUPREME COURT
                        HOLDINGS IN BRADY v. MARYLAND, GIGLIO v.
                        UNITED STATES, AND BANKS v. DRETKE.

¶10.   Howard argues that he was denied a fair trial due to prosecutorial misconduct.

Howard asserts that numerous State actors, including members of the Columbus Police

Department, Allgood, and staff members of the Office of the Attorney General of the State

of Mississippi have intentionally, knowingly, and deliberately concealed, withheld, and

refused to produce exculpatory and material evidence. Howard argues that, pursuant to

Brady v. Maryland and its progeny, he is entitled to the vacation of his conviction and death

sentence and that the indictment should be dismissed with prejudice.4 Alternatively, Howard

contends that he is entitled to a new trial.

¶11.   Howard relies on the United States Supreme Court decision in Brady v. Maryland

which held that “the suppression by the prosecution of evidence favorable to an accused upon


       4
           See issue III for discussion of arguments regarding dismissing the indictment.

                                               9
request violates due process where the evidence is material either to guilt or to punishment,

irrespective of the good faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S.

83, 87, 83 S. Ct. 1194, 1196-97, 10 L. Ed. 2d 215, 218 (1963). Evidence is favorable to an

accused when the “evidence is material, and constitutional error results from its suppression

by the government, ‘if there is a reasonable probability that, had the evidence been disclosed

to the defense, the result of the proceeding would have been different.’” Simon v. State, 857

So. 2d 668, 699 (Miss. 2003) (quoting Kyles v. Whitley, 514 U.S. 419, 433, 115 S. Ct. 1555,

1565, 131 L. Ed. 2d 490, 505 (1995) and United States v. Bagley, 473 U.S. 667, 682, 105 S.

Ct. 3375, 3383, 87 L. Ed. 2d 481, 494 (1985)). We have held

              To establish a Brady violation a defendant must prove the
              following: (1) that the government possessed evidence
              favorable to the defendant (including impeachment evidence);
              (2) that the defendant does not possess the evidence nor could
              he obtain it himself with any reasonable diligence; (3) that the
              prosecution suppressed the favorable evidence; and (4) that had
              the evidence been disclosed to the defense, a reasonable
              probability exists that the outcome of the proceedings would
              have been different. [United States v.] Spagnoulo, 960 F.2d
              990, 994 (11th Cir. 1992), citing United States v. Meros, 866
              F.2d 1304, 1308 (11th Cir. 1989), cert. denied, 493 U.S. 932,
              110 S. Ct. 322, 107 L. Ed. 2d 312 (1989).

King v. State, 656 So. 2d 1168, 1174 (Miss. 1995).

       A.     Biological evidence

¶12.   Howard first alleges that “a plethora” of samples of DNA evidence were collected by

the State and submitted to the Mississippi Crime Lab for examination. Howard asserts that

the existence of this evidence and the test results were concealed and that this DNA evidence




                                             10
is “100 percent exculpatory, relevant and material to Howard’s defense of the charges levied

against him.”

¶13.   Howard’s arguments are without merit for several reasons. First, there has never been

any DNA testing in this case even though Howard was recently given the opportunity to seek

DNA testing by this Court. Therefore, there is no proof that any biological evidence is “100

percent exculpatory.” Second, the trial transcript clearly shows that Howard’s counsel was

aware of the biological evidence which had been collected and sent to the crime lab. Third,

the State offers evidence that the existence of the biological evidence was disclosed to

Howard’s counsel prior to both trials.

¶14.   A thorough examination of the appellate record and all evidence submitted by Howard

and the State reveals that no DNA testing has ever been performed in this case. Biological

evidence including, but not limited to, the rape kit, blood samples from Kemp and Howard,

blood stained sheets and clothing, pubic hair combings from Kemp and Howard, the bloody

knife, and Kemp’s fingernail scrapings were submitted to the crime lab for testing. At the

time, the crime lab was not performing DNA testing and samples of the evidence were not

sent to any other lab for DNA testing. The crime lab did perform certain tests which tend to

show that DNA testing would not have been helpful to either side. For example, the crime

lab tested the rape kit, but no seminal fluid was found. The lab tested evidence for

fingerprints, but only found Kemp’s fingerprints. The lab tested various items for blood type.

All of the items tested were consistent with Kemp’s blood type and inconsistent with

Howard’s type. The crime lab did not find any “hairs of Negroid origin” in Kemp’s pubic



                                             11
combing and “[n]o hairs of Caucasian origin” were found in Howard’s pubic combing. It

appears that the biological evidence in this case is neither exculpatory nor incriminatory.

¶15.   Additionally, as discussed above, the State produced a box of physical evidence to the

MOCPCC. That box included, but was not limited to, a rape kit, blood samples, and pubic

hairs. We granted Howard a reasonable amount of time to inspect that box of evidence and

if Howard determined that expert funding and assistance were necessary, he was directed to

request it from the circuit court. To date, Howard has not requested any such relief.

¶16.   The transcript from the second trial also reveals that this argument is completely

without merit. Two witnesses testified at trial regarding the collection of physical evidence,

including biological evidence, and the submission of that evidence to the Mississippi Crime

Lab. Specifically, David Turner, an investigator with the Columbus Police Department,

testified that twenty-seven items were collected and submitted to the crime lab. Dr. Steven

Hayne testified that he prepared a rape kit on the victim and submitted that to the crime lab.

During Howard’s second trial, defense counsel used the fact that there was no DNA evidence

linking Howard to the crime in an effort to establish reasonable doubt with the jury.

¶17.   Finally, the State asserts that all evidence was produced during pre-trial discovery and

the State offers District Attorney Forrest Allgood’s affidavit as proof.5 Included with

Allgood’s affidavit are copies of documents produced to Howard and his counsel before his




       5
       It should be noted that the State complains that several of Howard’s exhibits to his
pleadings are improper affidavits. Here, Allgood testifies about some things of which he
apparently has no personal knowledge. It does appear that these things were kept in the
normal course of business in the District Attorney’s office.

                                             12
first trial.6   Included in these documents are copies of crime scene reports, evidence

submission forms to the crime lab, the Report of Post Mortem Examination, and numerous

reports from the crime lab regarding the results of various testing. Additionally, several

crime lab employees were listed as potential witnesses for the State. We find that no

exculpatory DNA evidence was suppressed by the State and, therefore, there was no Brady

violation. Brady, 373 U.S. at 87, 83 S. Ct. at 1196-97; see also Giglio v. United States, 405

U.S. 150, 92 S. Ct. 763, 31 L. Ed. 2d 104 (1972); Banks v. Dretke, 540 U.S. 668, 124 S. Ct.

1256, 157 L. Ed. 2d 1166 (2004).

        B.      Information regarding alternative suspects

¶18.    Howard alleges that the State failed to disclose the existence of alternative suspects

and this constituted a Brady violation. Review of the discovery certificates included with

Allgood’s affidavit reveals that the information regarding these alternative suspects was

disclosed to Howard and his attorneys prior to trial. We find that no evidence of alternative

suspects was suppressed by the State and, therefore, there was no Brady violation. Brady,

373 U.S. at 87, 83 S. Ct. at 1196-97.

        C.      Two rolls of unprocessed 35 mm film

¶19.    As discussed above, the State found a box of physical evidence stored at the

Columbus Police Department and produced it to the MOCPCC. The box contained various

items including two rolls of unprocessed 35 mm film. Howard alleges that the existence of

this film was concealed by the State. Howard also alleges that photographs developed from


        6
       Since Howard was proceeding pro se at times, some items were delivered directly to
him with copies delivered to his stand-by counsel.

                                              13
this film provide views of the crime scene which are not consistent with the photographs

admitted into evidence at trial. Howard argues that these photographs show that the crime

scene had been tampered with and that the photographs could have been used to impeach

David Turner’s testimony at trial. Howard contends that the State suppressed this favorable

evidence in violation of Brady and he is entitled to a vacation of his conviction and sentence.

¶20.   First, it appears that the existence of this film was disclosed to Howard and his

counsel before trial. Included with Allgood’s affidavit is a Discovery Certificate from the

District Attorney’s office dated September 22, 1993. This certificate was sent to Doug Stone,

one of Howard’s counsel before his first trial. This certificate specifically states that “[a]ny

and all physical evidence is located at the Columbus Police Department and is available to

you for inspection upon request by appointment.” Also included with Allgood’s affidavit is

a letter addressed to Howard from the District Attorney’s office dated April 24, 1994. This

letter states, in pertinent part,

                       Enclosed please find some additional material which was
               in the files of the Columbus Police Department but was not in
               our file. We are tendering you this material in discovery.
               Should any further discoverable material develop, we will tender
               the same to you in a prompt fashion.

                       Please be advised that there are a number of photographs
               which were taken of the crime scene that are likewise in the
               possession of the Columbus Police Department. Should you
               desire to see these photographs, please make arrangements with
               the jailors to make a phone call and set up a[] time and place to
               view them. Someone from our office will be happy to display
               them to you.

(emphasis added). A copy of this letter was sent to Howard’s stand-by counsel.



                                              14
¶21.   Second, a careful comparison of the photographs admitted at trial with the “new”

photographs from the unprocessed film reveals that almost all of the “new” photographs are

cumulative. Twelve photographs of the crime scene were admitted into evidence at trial as

exhibits S2A through S2L. The “new” photographs consist of 29 additional photographs

taken at the crime scene.7 All but two of the “new” photographs are completely consistent

with those admitted at trial and, therefore, cumulative.8

¶22.   Two “new” photographs require some discussion. Trial exhibit S2C is a photograph

taken in Kemp’s bedroom from the foot of the bed. S2C shows a red flashlight standing

vertically on the floor next to a bloody slipper. “New” photograph number 103 shows the

same area of the room, but shows the red flashlight laying horizontally on top of the bloody

slipper. Trial exhibit S2D shows the other corner of the foot of Kemp’s bed. This picture

shows the knife believed to be the murder weapon. In S2D, the blade of the knife is pointing

toward the corner of the bed. “New” photograph number 99 shows a wider view of the same

area of Kemp’s bed. However, in this photograph, the blade of the knife is pointing away

from the corner of the bed. “New” photographs numbered 99 and 103 are not completely

consistent with the trial exhibits. As discussed above, in order to prove a Brady violation,

Howard must meet all four prongs of the test stated in King, 656 So. 2d at 1174. The fourth

prong of the test requires proof “that had the evidence been disclosed to the defense, a


       7
      The “new” photographs also include several photographs taken during the autopsy.
Howard does not make any arguments about these autopsy photographs.
       8
          Most of the “new” photographs are shots of the same subject matter as those admitted
at trial, just from different angles. Some of the “new” photographs show areas of Kemp’s
home which were not relevant at trial, like her kitchen.

                                             15
reasonable probability exists that the outcome of the proceedings would have been different.”

Id. Howard cannot meet this prong of the test. Accordingly, Howard cannot prove that the

State violated Brady.

       D.         Videotape, Fingernail scrapings, and Stewart’s Cameras receipts

¶23.   The box produced to the MOCPCC by the State in April 2005 also contained a video

tape of the crime scene, fingernail scrapings, and two receipts from Stewart’s Cameras in

Hattiesburg. Howard argues that the MOCPCC’s discovery of these items are additional

examples of the State’s suppression of favorable evidence. A careful comparison of the

video with the photographs admitted at trial reveals that the video is consistent with, and

cumulative of, the photographs admitted at trial. The discovery certificates included with

Allgood’s affidavit show that the existence of fingernail scrapings and the results of the

crime lab testing on those scrapings were revealed to Howard and his counsel prior to trial.

The discovery certificates also show that invoices from Stewart’s Cameras were produced

to Howard and his counsel prior to trial. Howard has failed to show that Brady violations

occurred.

¶24.   Howard has failed to prove that the State suppressed any favorable evidence. Howard

is not entitled to any relief, and his petition for post-conviction collateral relief is denied as

to this issue.9



       9
        Howard requests that this Court “issue an order protecting the biological samples”
maintained by the Mississippi Crime Lab. As has been discussed, by Order entered on June
10, 2005, Howard was given an opportunity to examine the biological evidence and to
request expert funding and assistance from the trial court. There is no need for a protective
order and Howard’s motion is denied.

                                               16
              II.    W HETHER PETITIONER W AS DENIED HIS
                     SIXTH AMENDMENT RIGHT TO EFFECTIVE
                     ASSISTANCE OF COUNSEL AT BOTH THE
                     GUILT AND SENTENCING PHASES OF THE
                     TRIAL WITHIN THE MEANING OF STRICKLAND
                     V. WASHINGTON AND THE CORRESPONDING
                     PORTIONS      OF  THE    MISSISSIPPI
                     CONSTITUTION.

¶25.   Howard argues that he was denied constitutionally effective assistance of counsel.

We have stated the following regarding ineffective assistance of counsel:

              The standard for determining if a defendant received effective
              assistance of counsel is well settled. "The benchmark for
              judging any claim of ineffectiveness [of counsel] must be
              whether counsel's conduct so undermined the proper functioning
              of the adversarial process that the trial cannot be relied on as
              having produced a just result." Strickland v. Washington, 466
              U.S. 668, 686, 104 S. Ct. 2052, [2064,] 80 L. Ed. 2d 674 (1984).
              A defendant must demonstrate that his counsel's performance
              was deficient and that the deficiency prejudiced the defense of
              the case. Id. at 687, 104 S. Ct. [at 2064]. "Unless a defendant
              makes both showings, it cannot be said that the conviction or
              death sentence resulted from a breakdown in the adversary
              process that renders the result unreliable." Stringer v. State, 454
              So. 2d 468, 477 (Miss. 1984) (citing Strickland v. Washington,
              466 U.S. at 687, 104 S. Ct. [at 2064]). The focus of the inquiry
              must be whether counsel's assistance was reasonable considering
              all the circumstances. Id.

Bishop v. State, 882 So. 2d 135, 141 (Miss. 2004) (quoting Burns v. State, 813 So. 2d 668,

673 (Miss. 2001)) (emphasis in original). Howard argues that his trial counsels' performance

was deficient in the following areas:

       A.     Change of venue

¶26.   Howard argues that his trial counsel were ineffective in failing to pursue a change of

venue. Howard asserts that “due to his being an African-American and the victim being


                                              17
white, it was imperative that he be tried in a county where the racial makeup was more

favorable to him.” He contends that because the first trial was conducted in Lowndes

County, the second trial should have been held elsewhere.

¶27.   Howard argues that since “black defendants who kill white victims are more likely to

. . . receive a death sentence, it was incumbent upon Howard’s trial attorneys to pursue a

change in venue.” Howard relies on McCleskey v. Kemp, 481 U.S. 279, 107 S. Ct. 1756, 95

L. Ed. 2d 262 (1987). McCleskey requires proof “that the decisionmakers in his case acted

with discriminatory purpose.” Id. at 292, 107 S. Ct. at 1767. Howard “offers no evidence

specific to his own case that would support an inference that racial considerations played a

part in his sentence.” Id. at 292-93, 107 S. Ct. at 1767. Additionally, this precise argument

was rejected in Mitchell v. State, 886 So. 2d 704 (Miss. 2004):

                      Mitchell asserts that counsel was ineffective due to his
              failure to “actively” seek a change of venue. Since he is an
              African-American and the victim was white, Mitchell maintains
              that “it was imperative that he be tried in a county where the
              racial make-up was more favorable to him.” This Court,
              however, has previously held that “a defendant has no right to
              a change of venue to a jurisdiction with certain racial
              demographics.” De La Beckwith v. State, 707 So. 2d 547, 597
              (Miss. 1997). Mitchell was entitled only to a trial by an
              impartial jury representing a fair cross-section of the
              community. Lanier v. State, 533 So. 2d 473, 477 (Miss. 1988).
              A motion for a change of venue is not automatically granted in
              a capital case. There must be a satisfactory showing that a
              defendant cannot receive a fair and impartial trial in the county
              where the offense is charged. Gray v. State, 728 So. 2d 36, 65
              (Miss. 1998). Mitchell has made no such showing.

Mitchell, 886 So. 2d at 709. Howard has not offered any proof that he did not receive “a fair

and impartial trial in the county where the offense [was] charged.” Id.


                                             18
¶28.   Howard also alleges that there was a great deal of pretrial publicity which prevented

a fair trial. The record does not support this allegation. During voir dire, the circuit court

asked potential jurors who had been exposed to media accounts of the case, if they could “lay

that aside and base [their] verdict solely on” what they heard in the courtroom. Only one

prospective juror responded that she could not and she was not seated on the jury.

¶29.   We have held

              that defense counsel is under no duty to attempt to transfer
              venue and, therefore, the decision not to would fall within the
              realm of strategy. [Faraga v. State, 514 So. 2d 295, 307 (Miss.
              1987)] (citing Murray v. Carrier, 477 U.S. 478, 106 S. Ct. 2639,
              91 L. Ed. 2d 397 (1986)). We find that, likewise, the decision to
              obtain a venue change is within the realm of strategy.

Wilcher v. State, 863 So. 2d 719, 750 (Miss. 2003); Wilcher v. State, 863 So. 2d 776, 811

(Miss. 2003). In Faraga, every person in the venire had heard of the case. Faraga argued

that, due to pre-trial publicity, his counsel's failure to move for a venue change was

ineffective assistance of counsel. We held that Faraga could not meet either prong of the

Strickland analysis. Id. at 307; see also Woodward v. State, 843 So. 2d 1, 15-17 (Miss.

2003); Cabello v. State, 524 So. 2d 313, 316-17 (Miss. 1988); Wiley v. State, 517 So. 2d

1373, 1378 (Miss. 1987).

¶30.   We find that Howard has failed to “demonstrate that his counsel's performance was

deficient and that the deficiency prejudiced the defense of the case.” Strickland, 466 U.S.

at 687, 104 S. Ct. at 2064. Howard has failed to show that his trial counsel rendered

ineffective assistance, and his petition is denied as to this issue.

       B.     The alleged failure to conduct an adequate investigation (generally)


                                               19
¶31.   Howard’s next argument is virtually identical to an argument presented by the

MOCPCC and rejected by this Court in Byrom v. State, 927 So. 2d 709 (Miss. 2006):

                     Byrom next makes a general argument of law, citing
             Wiggins v. Smith, 539 U.S. 510, 123 S. Ct. 2527, 156 L. Ed. 2d
             471 (2003), as the “most recent definitive pronouncement from
             the United States Supreme Court concerning ineffective
             assistance of counsel claims.” The United States Supreme Court
             found Wiggins received ineffective assistance of counsel where
             his trial counsel had failed to investigate and present mitigating
             evidence of Wiggins's background, including physical and
             sexual abuse committed by his mother, by a series of foster
             parents, and by a Job Corps supervisor, as well as evidence of
             mental retardation. 539 U.S. at 516-18, 123 S. Ct. at 2533.
             Counsel for Wiggins failed to make this investigation even
             though the State made funds available for this purpose. 539
             U.S. at 524, 123 S. Ct. at 2536. Trial counsel instead attempted
             to show that Wiggins was not responsible for the murder in
             question. 539 U.S. at 519, 123 S. Ct. at 2534. The Supreme
             Court stated:

                    In finding that Schlaich and Nethercott's
                    investigation did not meet Strickland’s
                    performance standards, we emphasize that
                    Strickland does not require counsel to investigate
                    every conceivable line of mitigating evidence no
                    matter how unlikely the effort would be to assist
                    the defendant at sentencing. Nor does Strickland
                    require defense counsel to present mitigating
                    evidence at sentencing in every case. Both
                    conclusions would inte rf e re w ith the
                    “constitutionally protected independence of
                    counsel” at the heart of Strickland, 466 U.S. at
                    689, 104 S. Ct. 2052, 80 L. Ed. 2d 674. We base
                    our conclusion on the much more limited
                    principle that “strategic choices made after less
                    than complete investigation are reasonable” only
                    to the extent that “reasonable professional
                    judgm ents support the limitations on
                    investigation.” Id., at 690-691, 466 U.S. 668, 104
                    S. Ct. 2052, 80 L. Ed. 2d 674. A decision not to


                                            20
                     investigate thus “must be directly assessed for
                     reasonableness in all the circumstances.” Id. at
                     691, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
                     674.

               Wiggins, 539 U.S. at 533, 123 S. Ct. 2527. Under Wiggins,
               counsel may make strategic decisions to introduce, pursue or
               ignore certain evidence, but these decisions may amount to
               ineffective assistance if made based on an inadequate or
               unreasonable investigation.

Byrom, 927 So. 2d at 716-17.

¶32.   Howard further argues that the key element in Wiggins is the Supreme Court’s use of

the phrase “prevailing professional standards” and that these standards are further defined

by the ABA Guidelines for the Appointment and Performance of Counsel in Death Penalty

Cases. After appearing to argue that Wiggins set some kind of new standard in ineffective

assistance cases, Howard then states that the United States Supreme Court “specifically made

it clear that Wiggins does not create new law but simply re-adopts and clarifies the import

of Strickland.” He cites numerous cases from other states and the federal courts where

Wiggins and the ABA Guidelines have been cited, some where counsel was found to be

ineffective.

¶33.   We have no problem with Howard’s argument up to this point. However, Howard

then quotes a portion of our opinion in Howard II and states that we “noted in [our] decision

that petitioner’s counsel failed to conduct any meaningful investigation and failed to put on

any evidence at the penalty phase.” This is simply not true. In Howard II, as required by

Miss. Code Ann. § 99-19-105, we evaluated the proportionality of the death penalty.




                                             21
Howard II, 853 So. 2d at 797-99. We found that “[n]one of the Miss. Code Ann. § 99-19-

101(b) mitigating circumstances are present.” Id. at 798. We then stated,

                     Howard also presented no evidence in mitigation. He
             responded to the trial judge's instruction that he had the right to
             testify during the sentencing phase if he wished to do so.
             Howard responded, “Your Honor, I understand by the law that
             [ ] the prosecutor supposed to prove all three element of the
             crime. He didn't prove anything, no DNA, no nothing. So [ ] I
             don't see no reason for me to say anything further. My lawyers
             have did the best possible job.” Attorney Kesler also obtained
             a short recess to go search for Howard's mother and sister who
             had attended the beginning of the trial. After Kesler was unable
             to locate Howard's family, the trial judge stated, “since there is
             to be no proof and evidence presented by the defense either, are
             you still of a mind that you do not need to make an opening
             statement to tell the jury what your proof and evidence might
             consist of?” Howard responded, “That's correct.”

                    We do not find that Howard's counsel's failure to provide
             evidence in mitigation to be constitutionally ineffective
             assistance of counsel. The Fifth Circuit has held that “[t]he
             failure to present a case in mitigation during the sentencing
             phase of a capital trial is not, per se, ineffective assistance of
             counsel. This court has often upheld decisions not to put on
             mitigating evidence where the decision resulted from a strategic
             choice.” Stringer v. Jackson, 862 F.2d 1108, 1116 (5th Cir.
             1988), vacated and remanded sub nom. on other grounds,
             Stringer v. Black, 503 U.S. 222, 112 S. Ct. 1130, 117 L. Ed. 2d
             367 (1992). See Williams v. Cain, 125 F.3d 269, 277 (5th Cir.
             1997) (quoting Stringer); Williams v. State, 722 So. 2d 447, 450
             (Miss. 1998) (citing Williams v. Cain); see also McGilberry v.
             State, 843 So. 2d 21, 30 (Miss. 2003). It is clear that defense
             counsel wished to have Howard's mother and sister testify in
             mitigation. The inability to locate them may evidence a want of
             preparation on defense counsels' part; however, it is plain from
             the record that Howard did not want them to testify. In response
             to Kesler's announcement of his plan to call Howard's mother
             and sister, Howard stated, “They-they won't be here. They-they
             know every-the whole story.” Other than family members, there



                                             22
              is nothing else in the record or even suggested by the record of
              any potential mitigating evidence.

Howard II, 853 So. 2d at 798-99 (emphasis added). We did not note “that petitioner’s

counsel failed to conduct any meaningful investigation and failed to put on any evidence at

the penalty phase.” Howard additionally asserts that we “applied incorrect legal principles

and prevailing professional standards to the facts of the case and failed to follow the ABA

Guidelines as they apply to counsel’s duty to investigate thoroughly.” As in Byrom, Howard

              asserts no specific ground of [his] trial counsel's ineffective
              assistance, but instead makes the general assertion that Wiggins
              somehow changes the procedure for appellate review of
              ineffective assistance of counsel claims pursuant to Strickland.
              We disagree and thus find this issue to be without merit.

Byrom, 927 So. 2d at 717. We find that this issue is procedurally barred by the doctrine of

res judicata. See Miss. Code Ann. § 99-39-21(3). Additionally, and without waiving the

bar, this issue has no merit and Howard is not entitled to any relief as to this issue.

       C.     The alleged failure of Petitioner’s counsel to conduct an adequate
              investigation (guilt phase)

              1.      State material witness Kayfen Fulgham

¶34.   Howard asserts that his trial counsel failed to conduct an adequate investigation into

the guilt phase of the trial. Howard’s basis for this particular argument is that Kayfen

Fulgham allegedly gave perjured testimony at Howard’s trial. Howard apparently contends

that by conducting an adequate investigation, trial counsel would have known of Fulgham’s

bias and credibility issues and would have done a better job cross-examining her.




                                              23
¶35.   The record reveals that Fulgham and Howard had a romantic relationship in the early

1970s. Fulgham and Howard are the parents of a daughter named Kathy. At trial, Fulgham

testified that she and Howard had another romantic relationship which lasted a couple of

months and ended at the end of January 1992. She testified that Howard liked to bite her

breasts and neck during sexual intercourse. She testified that she did not see Howard on the

day of the murder, but she did see him around 10:00 a.m. on the day after the murder. She

testified that he smelled like smoke and it was “wood like smoke.”

¶36.   Howard now contends that Fulgham’s testimony was perjured and that this perjured

testimony was the result of “knowing and deliberate coercive efforts by the Lowndes County

District Attorney [Allgood] and [police investigator] David Turner.” In support of these

allegations, Howard offers the affidavit of Robert Ryan, Director of the MOCPCC. Ryan

states that he has interviewed Kathy, Howard’s daughter, twice. Ryan’s affidavit states, in

pertinent part,

              Kathy was asked by the affiant if Fulgham had ever discussed
              with her the petitioner’s case and her live testimony at the trial.
              Kathy responded in the affirmative and informed the affiant that
              [Fulgham] had told her that she had been threatened by District
              Attorney Forrest Allgood and if she did not testify as he had
              directed her to, he would have her arrested and locked up.
              Kathy further stated that Fulgham told her that District Attorney
              Allgood and then Investigator David Turner were in possession
              of a “tape recording” that they would use against her if she did
              not testify as directed. The gist of Kathy’s statement to the
              affiant was that Fulgham had offered untruthful testimony
              regarding material matters at the petitioner’s trial.

                                            ***




                                              24
                 The affiant requested of Kathy that she provide the affiant with
                 an affidavit stating the substance of her conversations with
                 Fulgham but she refused to do so. The reason given for her
                 refusal was her fear of reprisals from District Attorney Forrest
                 Allgood and unnamed members of the Columbus Police
                 Department.

Howard further states that Fulgham has refused to talk or meet with his post-conviction

counsel to discuss her testimony.10

¶37.   As further proof that Fulgham’s testimony was false, Howard offers his own affidavit

in which he states that he saw Fulgham at a get-together at his sisters’ home on the night of

the murder,11 that he did not see Fulgham on February 3, 1992, and that he did not smell like

smoke of any kind. Howard also offers the affidavits of two of his sisters, his sisters’

statements given to police during the investigation of the crime, his nephew’s affidavit, and

Yolanda Wells’ statement to police. Each of these documents discuss the get-together at the

sisters’ apartment. All of these documents state that Howard was at the get-together. All,

but Wells’ statement, also state that Fulgham stopped by the apartment during the get-

together and spoke with Howard.

¶38.   In response, the State offers the affidavits of Allgood and David Turner. In his

affidavit, Allgood states, in pertinent part,




       10
        Kathy’s alleged statements to Ryan are hearsay and do not meet any exception.
Howard also cites what he calls an “evidence log” which lists “video, drawing, cast-teeth,
photos 1-box.” Howard asserts that this is the tape recording to be used against Fulgham.
This video is just as likely to be the video of the crime scene which was discussed in issue
I. D. Howard’s efforts to depose Kathy and Fulgham are discussed in issue IV.
       11
            Howard’s alibi witnesses will be discussed in the next issue.

                                                25
               at some time subsequent to that date, Kathy . . . appeared at my
               office. . . . [Kathy] was quite irate and told us that “that man”
               had been harassing her mother. She related that “these people”
               were telling her mother that she, [Kathy], would be arrested if
               she didn’t talk to them. When we questioned her about what
               “man” that might be, she told us that it was “that lawyer” for
               Eddie Lee Howard.

                                              ***

               I have never at any time threatened a witness. It is asserted in
               the Petition that I did so to compel Kayfen Fulgham to testify.
               Specifically, it is alleged that I threatened her with prosecution
               and waived some videotape in front of her as if it were evidence.
               That simply never happened.

In his affidavit, Turner states, in pertinent part,

               During the course of this investigation, it was learned that . . .
               Fulgham had relative information regarding this case. I
               personally interviewed . . . Fulgham on several occasions in the
               presence of other Columbus Police Department Detectives.
               These interviews were conducted at the Columbus Police
               Department, the Lowndes County Court House, and at the home
               of Ms. Fulgham. Ms. Fulgham’s interviews were given of her
               own free will and without any pressures, threats, or coercion. At
               no time was Ms. Fulgham threatened to be arrested and/or
               locked up if she refused to testify as directed by [Allgood]
               and/or others against Eddie Lee Howard. Furthermore, a “tape
               recording” was never utilized against Ms. Fulgham indicating
               that if she did not testify as directed, it would be used against
               her.

¶39.   The State additionally argues that even if Fulgham’s testimony was false, that does

not support a finding of ineffective assistance of counsel. The State offers trial counsel

Kesler’s affidavit as support. In his affidavit, Kesler states that he was aware of Fulgham as

a witness prior to Howard’s first trial and he prepared for her testimony before the second




                                               26
trial. He admits that his strategies to attack her testimony did not work very well. His

affidavit further states, in pertinent part,

               I have no knowledge of the allegation that Fulgham was coerced
               by David Turner and Forrest Allgood. My opinion is that such
               an allegation is absurd. My recollection is that by the time of
               the second trial, David Turner was employed by a federal law
               enforcement agency and was not living in Columbus,
               Mississippi, and traveled from out of state to testify at the
               second trial. Assuming that coercion was employed, I am at a
               loss to know how I would have discovered same.

¶40.   In order to prove ineffective assistance of counsel, Howard must show that his

counsels’ performance was deficient and that such deficiency prejudiced his defense.

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. Howard cannot prove that counsels’ failure

to discover alleged coerced perjured testimony was deficient performance. Accordingly, the

petition is denied as to this issue.

               2.     The Petitioner’s defense of alibi

¶41.   Howard asserts that he has a credible alibi defense, that he informed his trial counsel

of this defense, and that he informed counsel that numerous people were willing testify in his

behalf regarding this defense. Howard argues that his trial counsel rendered ineffective

assistance of counsel by failing to investigate this alibi defense and by failing to present this

defense at trial.

¶42.   Assuming, for the moment, that Howard’s trial counsel did not properly investigate

this defense, (a point which the State vehemently denies), we find that the affidavits and

statements Howard offers do not actually provide him with an alibi for the crime. The record

from the second trial reveals that the arson investigator determined that the two fires in


                                               27
Kemp’s living room smoldered between four to six hours. The fires were extinguished by

the fire department after 8:30 p.m. and before 9:00 p.m. Accordingly, it may be inferred that

the fires were set after 2:30 p.m. and before 5:00 p.m.

¶43.   The affidavits and statements offered by Howard allege the following:

                     Howard was at a gathering at his sister’s home on
              February 2, 1992. (Howard’s affidavit dated September 10,
              2004).

                     There was a get-together at Gloria’s house. Howard was
              there and they all watched a movie. “It wasn’t dark, dark when
              [Howard] came to the get-together. I wasn’t watching my watch
              to see what time it was. We were cooking and watching a
              movie.” (Pearlie Mae Howard’s affidavit dated September 12,
              2004).

                     Sometime after 1:00 p.m. on February 2, 1992, Pearlie
              saw Howard at their mother’s home. “About 5:30 p.m. to 6:00
              p.m.” Howard came over to Pearlie and Gloria’s home. Howard
              stayed “until about 10:00 p.m.” (Pearlie Howard’s statement to
              police dated February 8, 1992).

                     Gloria and Pearlie had a get-together at their apartment
              on a Sunday and Howard was there. Howard left for about five
              minutes to go to the store. They were watching movies. (Gloria
              Jean Wilkins’ affidavit dated September 14, 2004).

                     “On or about” February 2, 1992 Gloria had unexpected
              company at her apartment to watch a movie. Howard was there.
              Howard arrived “around 5:00 to 6:00 p.m. When [Howard] got
              here it hadn’t got dark yet.” Howard left around 10:00 p.m.
              (Gloria Wilkins’ statement to police dated February 12, 1992).

                     Duron Pyle was at a get-together at Gloria’s house.
              When he left at 9:15 p.m., Howard was still there. “It was semi
              dark when [Howard] arrived at the get-together.” (Duron Pyle’s
              affidavit dated September 13, 2004).




                                             28
                     “The Sunday before last I was over at [Gloria] Wilkins
              apartment with Duron Pyles. It was around 8:00 p.m. when we
              got there.” Howard was already at the get-together when they
              arrived. They left around 10:00 p.m. and Howard was still there
              when they left. (Yolanda Wells’ statement to police).

Accordingly, at most, these affidavits and unsworn statements allege that Howard was at

Gloria and Patsy’s apartment for a get-together on February 2, 1992. Howard arrived, at the

earliest, “around 5:00 to 6:00 p.m.” Since the fires were set after 2:30 p.m. and before 5:00

p.m., these statements and affidavits do not provide Howard with an alibi for the crime.12

Even if Howard could prove that his attorneys’ performance was deficient, which the State

denies, Howard cannot show how that deficient performance prejudiced his defense. Howard

cannot meet the prejudice prong of Strickland, and the petition is denied as to this issue.

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

              3.      Expert opinion testimony of Dr. David Curtis

¶44.   Howard argues that his trial counsel “neglected to voir dire Dr. Curtis as to his

qualifications to render . . . expert opinion testimony and further neglected to cross-examine

him following direct examination by the State.” Howard then states that “it was obvious that

Dr. Curtis did not accurately prepare the impressions/molds at issue.” Howard contends that

this was constitutionally ineffective assistance of counsel.

¶45.   As is discussed more thoroughly in issue V, Howard has completely failed to prove

that Dr. Curtis was unqualified to prepare Howard’s dental molds or that there was something




       12
         These affidavits, as well as testimony in the record, reveal that the sisters’ apartment
was just a few blocks from Kemp’s home and Howard arrived at the apartment on a bicycle.

                                               29
actually wrong with those molds or the manner in which they were made. In fact, the record

reflects the contrary. We have consistently held,

                 When evaluating the overall performance of counsel, it must be
                 considered that counsel makes strategic discretionary decisions
                 including whether or not to file certain motions, call certain
                 witnesses, ask certain questions, or make certain objections. See
                 Cole v. State, 666 So. 2d 767, 777 (Miss. 1995). There is also
                 a strong presumption that the attorney's performance was within
                 the wide range of reasonable, professional, and acceptable
                 conduct. See Leatherwood v. State, 473 So. 2d 964, 968-69
                 (Miss. 1985).

Underwood v. State, 919 So. 2d 931, 940 (Miss. 2005). We find that counsels’ decisions

regarding the examination of Dr. Curtis were trial strategy. Howard cannot meet both prongs

of Strickland, and the petition is denied as to this issue. Strickland, 466 U.S. at 687, 104

S. Ct. at 2064.

                 4.     Whether trial counsel was ineffective in not obtaining a bitemark
                        expert to debunk the testimony of Dr. Michael West.

¶46.   Howard argues that his trial counsel failed to present expert testimony to rebut the

testimony of Dr. West and this failure constituted constitutionally ineffective assistance of

counsel. This is the first of four issues in which Howard attacks the bite mark evidence used

against him at trial and Dr. West’s expert opinion.13 On direct appeal, Howard was allowed

to file a pro se supplemental brief in addition to the brief filed by his appellate counsel. On

direct appeal, Howard argued that his trial counsels’ failure to retain an expert in forensic

odontology to rebut the State’s expert was constitutionally ineffective assistance of counsel.

In discussing the issue, we stated,


       13
            See also the discussions of issues XII, XIII, and XVI.

                                                30
                       The first argument Howard raises in his pro se brief is the
               ineffectiveness of his trial counsel. The specific instance of
               ineffective assistance, according to Howard, was his counsel's
               failure to retain an expert in forensic odontology to rebut Dr.
               West's testimony. However, Kesler and Walters did consult with
               a Dr. Richard Souviron in anticipation of Howard's first
               conviction being reversed. Dr. Souviron indicated that he would
               probably concur in Dr. West's findings because of Howard's
               partial upper denture and the fact that Kemp's body was never
               exposed to the elements. Howard's attorneys made the tactical
               decision not to call Dr. Souviron because, according to Kesler,
               "we didn't want to take the risk of giving the State another
               expert and an expert that in my opinion [was] more credible than
               Doctor West. . . ."

Howard II, 853 So. 2d at 796. We specifically found that Howard failed to “establish both

deficient performance and prejudice,” id. at 797, and that counsels’ decision not to obtain an

expert to be sound trial strategy. Id.

¶47.   In discussing this issue on direct appeal, we relied on statements made by Kesler in

the trial transcript. Kesler explained to the circuit court, outside the presence of the jury, why

the defense was not offering testimony from an expert witness. Kesler stated the following:

               Your Honor, may I, uh, uh, put another matter in the record?
               Uh, Doctor West in his cross examination made mention of the
               fact that, uh, if the defense wanted to get an expert and question
               his findings, we were free to do that. Uh, in fact, uh, the first
               case I had asked the Court to appoint such an expert, uh, and the
               Court had, uh, been willing to do that is my recollection, uh, but
               we never got that far because that would have necessitated a
               continuance and Mr. Howard elected to take over his defense at
               that point. Uh, he was convicted, as I recall, in May of nineteen
               ninety-four. During that same time period I was defending a
               man named Kennedy Brewer and the Court had allowed me to
               have funds to obtain a forensic odontologist for the defense and
               that was a gentleman by the name of Doctor Tom Krauss. Uh,
               literally about maybe a week before that case had been set for
               trial in the very early part of January, nineteen ninety-five,


                                               31
                Doctor Krauss was killed in a car accident. The Court then
                allowed me to replace Doctor Krauss and we obtained the
                services of Doctor Richard Souviron, the same Doctor Souviron
                that was discussed in testimony here. Now at that point Mr.
                Howard had already been convicted, but in anticipation, uh, of
                perhaps the case being reversed or for whatever reasons,
                I--myself and Mr. Walters, while Doctor Souviron was here in
                March of nineteen ninety-five, we did discuss this case with
                him. Uh, he advised us that he would look at this case, but he
                also cautioned us that should he examine the material, he--his
                prediction was that he would probably concur with Doctor
                West's findings and he pointed out two things, that here the
                denture or the partial plate was involved as opposed to natural
                teeth, and that put it a little closer to the, uh, tool mark field, and
                he also distinguished, uh, this case by the fact that Mrs. Kemp's
                body was not exposed to the elements. Uh, if the Court recalled,
                in the Brewer case and many of these cases, the body had been
                out in the, uh, open, uh, sometimes sloughs, I know the Harrison
                case from the gulf coast that was discussed, that was like that,
                uh, and based on that, uh, we made the decision--well also, let
                me throw in this, Doctor Souviron, uh, is primarily a law
                enforcement witness and he, uh, told us that of course if his
                findings, uh, were averse that he would of course advise the
                State and what we decided was that we didn't want to take the
                risk of giving the State another expert and an expert that in my
                opinion, uh, more credible than Doctor West, and that explains
                why we--I hope explains why we have no expert.

(emphasis added). Kesler and the trial court also discussed the fact that the circuit court was

more than willing to grant a motion for funds to employ an expert witness. Additionally, the

trial court noted that Dr. Souviron has excellent credentials and is held in very high regard

in his field.

¶48.   In his petition for post-conviction relief and his reply to the State’s response, Howard

now offers affidavits from Dr. Souviron which call into question Kesler’s statements to the

trial court. Howard alleges that Kesler “intentionally and deliberately misled the trial court”



                                                  32
and that Howard’s pro se claim on direct appeal “was unfairly discounted by the Mississippi

Supreme Court in reliance upon Kesler’s false representations to the trial court.”

¶49.   The State argues that this issue is barred by the doctrine of res judicata.14 We

disagree. Howard was represented on direct appeal first by Kesler, then by Walters and Gary

Goodwin. Realistically, Dr. Souviron’s affidavits were not reasonably discoverable until

Howard was appointed new counsel. Dr. Souviron’s affidavits constitute newly discovered

evidence, which except this issue from the procedural bar.15

¶50.   Howard offers two affidavits from Dr. Souviron, in which Dr. Souviron states that he

has reviewed the transcript of Dr. West’s trial testimony, the above statements by Kesler to

the trial court, and Kesler’s affidavit in support of the State’s response. In his first affidavit,

Dr. Souviron states, in pertinent part,

               that without me seeing the material, Mr. Kesler states that
               “prediction was that he (Souviron) would probably concur with
               Dr. West’s finding”. This is not an accurate statement. In fact,
               in the year 1995 I had disagreed with Dr. West on both the
               Brewer and the Brown case. . . . [I]t is true that the maxillary
               four anterior teeth were missing and a denture was in place in
               Mr. Howard’s upper jaw. Mr. Kesler should know that a partial
               denture is custom made and not “manufactured”. Secondly, a
               partial denture leaves a bite mark indistinguishable from natural


       14
          “The doctrine of res judicata shall apply to all issues, both factual and legal, decided
at trial and on direct appeal.” Miss. Code Ann. § 99-39-21(3). Howard does not discuss the
State’s claim of procedural bar. “The Petitioner carries the burden of demonstrating that his
claim is not procedurally barred." Jackson v. State, 860 So. 2d 653, 661 (Miss. 2003)
(quoting Lockett v. State, 614 So. 2d 888, 893 (Miss. 1992) (citations omitted)).
       15
        “Errors affecting fundamental constitutional rights may be excepted from procedural
bars which would otherwise prohibit their consideration.” Luckett v. State, 582 So. 2d 428,
430 (Miss. 1991) (citing Smith v. State, 477 So. 2d 191, 195-96 (Miss. 1985)).


                                                33
              teeth. Therefore the “partial denture is closer to a tool mark” is
              not an accurate statement. . . . [A]s apposed to the Brewer case
              or the Harrison case, Ms. Kemp’s body was not exposed to “the
              elements” is a true statement. However, she had been
              decomposing for five days, was exhumed and un-embalmed,
              surely this would have been a factor in even diagnosing a bite
              mark much less making any kind of a comparison to Mr.
              Howard’s teeth. . . . The statement that I am “primarily a law
              enforcement witness” is a gross mischaracterization of the truth.
              The fact of the matter is, I testified on behalf of the defense in
              [several cases]. I consider myself an expert for the truth in
              evaluating pattern injuries, specifically bite marks. . . . I would
              never advise the opposing side of my opinion unless I was
              subpoenaed, deposed under oath or ordered by the court to
              produce my opinion.

(emphasis added). In response, the State offers Kesler’s affidavit, which states, in pertinent

part,

              With respect to the decision not to seek a defense expert in the
              field of forensic odontology, a portion of the reasoning is set out
              in the record of the second trial. The assertions of Howard’s
              counsel, Ryan, that my statements are a deliberate falsehood are
              at best a reckless disregard for the truth and at worst a deliberate
              personal attack on me that has no basis in fact. . . . I did use Dr.
              Richard Souviron as a defense expert in defending another,
              unrelated, defendant’s case in which Dr. Michael West was the
              expert for the State.        Souviron traveled to Columbus,
              Mississippi, to testify on behalf of that defendant, Kennedy
              Brewer. While Souviron was in Columbus, I consulted him
              about the Howard case, and the results of my understanding of
              that consultation are contained in the second trial record. At the
              time in question, Souviron was less than enthusiastic about
              testifying on behalf of defendants. . . . Despite this intense
              preparation, at the Brewer trial Souviron was not effective in
              rebutting the testimony of Michael West. Souviron expressed
              great respect of Michael West after I had spent hours in
              confronting West in voir dire with West’s obvious lack of
              expertise and total lack of professionalism. The Brewer jury
              totally rejected the testimony of Souviron.



                                              34
In Howard’s reply to the State’s response, he offers a second affidavit from Dr. Souviron in

which Dr. Souviron states, in pertinent part,

              Mr. Kesler’s “casual consultation” regarding the Howard Case
              while I was in Columbus preparing to testify in the Brewer case
              was exactly that. There were no models, no bite impressions, no
              scene photographs or any other documentation that would lend
              itself to providing a accurate complete thorough and
              comprehensive evaluation of a bite mark case. . . . At the time
              of the “casual consultation” regarding the Howard case while I
              was in Columbus preparing for the Brewer case I had previously
              testified several times for the defense and had given opinions
              favorable to the defense when hired by the prosecution. . . . Had
              I been retained by Mr. Kesler, I would have been able to provide
              proper background information to voir dire Dr. West. . . . Dr.
              West’s statements during voir dire were either half true or
              misleading. If the facts had been known, Mr. Kesler would have
              been able to prove “the spin” Dr. West’s placing on his
              expulsion from ABFO, the American Academy of Forensic
              Sciences and the International Association of Identification. . .
              . I never saw the pattern injuries on Ms. Kemp’s body. . . . [T]he
              pattern injuries that were interpreted as bite marks by Dr. West
              were not bite marks in the Keko case, the Brewer case, the
              Brown case, or the Harrison case. . . Had Mr. Kesler provided
              me with the necessary background information, photographs,
              models, impressions, bite records, etc. I would have been able
              to provide a proper evaluation in the Eddie Lee Howard
              case. . . . . Had Mr. Kesler asked, I would have been able to
              provide background information that Mr. Kesler was not aware
              of with regard to Dr. West’s qualifications, Dr. West’s reasons
              for suspension from the American Board of Forensic
              Odontology. This background information would have been
              extremely helpful, in my opinion, to Mr. Kesler in the voir dire
              of Dr. West.

(emphasis added).

¶51.   On direct appeal, we relied on Kesler’s statements to the circuit court that Dr.

Souviron would probably agree with Dr. West’s opinion and that Dr. Souviron would provide



                                                35
to the State any findings adverse to Howard. Based on Dr. Souviron’s affidavits, those

statements were not true. Accordingly, we must again determine if the failure to present

testimony from an expert witness constituted constitutionally ineffective assistance of

counsel.

¶52.   In order to prove ineffective assistance of counsel, Howard must “demonstrate that

his counsel's performance was deficient and that the deficiency prejudiced the defense of the

case.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. We find that the failure to call an

expert witness was deficient performance.16 However, we also find that Howard has not

proven prejudice to his defense; and therefore, Howard has not proven that he received

constitutionally ineffective assistance of counsel.

¶53.   In order to prove prejudice, “[t]he defendant must show that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would

have been different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; see also

Mohr v. State, 584 So. 2d 426, 430 (Miss. 1991). Accordingly, in order for Howard to show

that the result of the proceeding would have been different, he must offer an affidavit from

an expert witness who rebuts the State’s expert testimony. For example, the expert might

opine that Kemp did not have any injuries at the locations where Dr. West found bite marks,


       16
        The only evidence linking Howard to the crime was his alleged statement to
Detective Turner that the case was “solved” and the bite mark identification. In Howard I,
this Court pointed out concerns regarding the reliability of bite mark identification and gave
counsel guidance on how to defend against such evidence, including the use of expert
testimony. Howard I, 701 So. 2d at 287-88. Defense counsel should have called an expert
witness to rebut Dr. West’s testimony.

                                             36
or that the marks Dr. West found were not human bite marks, or that the expert has compared

Howard’s teeth to the injuries and Howard could not have been the biter. In support of his

post-conviction claim, Howard has offered numerous expert affidavits and other documents

which attack Dr. West, his testimony, and bite mark evidence in general. These affidavits

and other documents point out how many times Dr. West has been proven wrong and they

discuss how unscientific his methods are. One affidavit even states that Dr. West made a

mis-diagnosis in Howard’s case, but, it does not go on and opine that Howard did not bite

Kemp. Just because Dr. West has been wrong a lot, does not mean, without something more,

that he was wrong here. Howard has failed to sufficiently prove that there is “a reasonable

probability” that the “result of the proceeding would have been different.” Id. Howard has

not proven prejudice to his defense and the petition is denied as to this issue.

              D.      The alleged ineffective assistance of counsel (sentencing phase)

                      1.     The alleged failure of Petitioner’s counsel to conduct an
                             adequate investigation

¶54.   Howard again argues that his trial counsel failed to conduct an adequate investigation

during the sentencing phase and that this was constitutionally ineffective assistance of

counsel. As discussed above in issue II. B., we addressed this issue on direct appeal and

found, in pertinent part,

                     We do not find that Howard's counsel's failure to provide
              evidence in mitigation to be constitutionally ineffective
              assistance of counsel. The Fifth Circuit has held that “[t]he
              failure to present a case in mitigation during the sentencing
              phase of a capital trial is not, per se, ineffective assistance of
              counsel. This court has often upheld decisions not to put on
              mitigating evidence where the decision resulted from a strategic


                                             37
              choice.” Stringer v. Jackson, 862 F.2d 1108, 1116 (5th Cir.
              1988), vacated and remanded sub nom. on other grounds,
              Stringer v. Black, 503 U.S. 222, 112 S. Ct. 1130, 117 L. Ed. 2d
              367 (1992). See Williams v. Cain, 125 F.3d 269, 277 (5th Cir.
              1997) (quoting Stringer); Williams v. State, 722 So. 2d 447, 450
              (Miss. 1998) (citing Williams v. Cain); see also McGilberry v.
              State, 843 So. 2d 21, 30 (Miss. 2003). It is clear that defense
              counsel wished to have Howard's mother and sister testify in
              mitigation. The inability to locate them may evidence a want of
              preparation on defense counsels' part; however, it is plain from
              the record that Howard did not want them to testify. In response
              to Kesler's announcement of his plan to call Howard's mother
              and sister, Howard stated, “They-they won't be here. They-they
              know every-the whole story.” Other than family members, there
              is nothing else in the record or even suggested by the record of
              any potential mitigating evidence.

Howard II, 853 So. 2d at 798-99 (emphasis added). This issue is procedurally barred by the

doctrine of res judicata. See Miss. Code Ann. § 99-39-21(3) (Rev. 2000). "Rephrasing direct

appeal issues for post-conviction purposes will not defeat the procedural bar of res judicata.

The Petitioner carries the burden of demonstrating that his claim is not procedurally barred."

Jackson, 860 So. 2d at 660-61 (quoting Lockett, 614 So. 2d at 893 (citations omitted)).

¶55.   Without waiving the procedural bar, this issue also fails on the merits. Howard

alleges that his trial counsel failed to conduct any investigation of his background for

mitigation purposes. He asserts that had counsel interviewed his family, investigated his

background, and presented this evidence during the sentencing phase, the outcome would

have been different. Citing Wiggins v. Smith, Howard states that this failure was due to

intentional neglect and not based on trial strategy. In support of his allegations, he offers the

affidavits of his mother and two sisters. In their affidavits, each state that Howard: (1) had

been a good and obedient child and had a good childhood; (2) enjoyed going to church with


                                               38
their mother and was kind and loving to his family; (3) was very helpful, especially to their

mother, and they could depend on him to help them when needed; and (4) liked to be neat

and clean. Howard’s sister, Pearlie Mae Howard, also stated in her first affidavit that

                 [t]he trial attorney never called me or talked to me. I was never
                 asked anything. My brother had his own paperwork done for us
                 to be at court. I never talked to an attorney for either round. I
                 would have testified on Eddie’s behalf if I’d been asked. . . . I
                 never talked to his second attorneys either. During the second
                 trial, I was called to the stand one time . . . I told him I didn’t
                 want to be involved because I really didn’t know that
                 much. . . .17 I never knew Eddie to be violent or have a mean
                 streak. I can only speak for what I know and I never saw
                 anything like that out of Eddie.

In her second affidavit, Pearlie Mae Howard also stated that she did not believe that Howard

had killed anyone and “[i]f he has that mean streak in him, I’ve never seen it.” Howard’s

sister, Gloria Jean “Patsy” Wilkins stated in her affidavit that

                 No attorney, before or during any trial, contacted me. I tried to
                 talk to the attorney during the second trial, but they’d just walk
                 off. The didn’t let the family know anything. When he was
                 doing his own trial, Eddie had us on his list to testify for
                 him. . . . If I’d been asked, I would have testified on Eddie’s
                 behalf. The family would have testified for him. . . . They asked
                 questions but didn’t seem to ask the right ones. As far as I know
                 Eddie and his family were the only ones questioned.

Finally, Howard’s mother, Lizzie Mae Howard, stated that “Eddie was never violent.”

¶56.   In response, the State offers Kesler’s affidavit. Kesler states, in pertinent part,

                 I talked with Howard in detail about how his defense would be
                 presented in the second trial. . . . Howard called some of these
                 witnesses to testify at his first trial. None of the witnesses had
                 testimony favorable to Howard or relevant to any defense.


       17
            Pearlie Howard testified in the first trial, not the second trial.

                                                  39
              These witnesses included his mother and sister. . . . Based on
              my personal observations of both of these women in Howard’s
              first trial, I discounted any substantial or material value in their
              testimony for either phase of his second trial; however, because
              of the complete void of any mitigating circumstances in the life
              of Howard or in the facts of the murder of Ms. Kemp, I
              determined that the only option at a sentencing phase would be
              to have the family literally beg the jury not to execute Howard.
              I was assured by Eddie Lee Howard that his mother and sister
              would do so. I also felt that if they exhibited the same strange
              appearance from the first trial, the jury might dredge up some
              sympathy for Howard. I had no expectation that they would fail
              to cooperate by leaving the courthouse and not be present for the
              sentencing phase. I learned that they had left only when we
              attempted to call them to the courtroom.

Additionally, the State points out that “it is plain from the record that Howard did not want

[his family] to testify.” Howard II, 853 So. 2d at 799.18

¶57.   Howard contends that his trial counsel were ineffective pursuant to Wiggins v. Smith.

We have consistently held that the "failure to present a case in mitigation during the

sentencing phase of a capital trial is not, per se, ineffective assistance of counsel." Williams,

722 So. 2d at 450 (citing Williams v. Cain, 125 F.3d at 277); Gray v. State, 887 So. 2d 158,

167 (Miss. 2004). It has also been consistently held that

              Judicial scrutiny of counsel's performance must be highly
              deferential.   It is all too tempting for a defendant to
              second-guess counsel's assistance after conviction or adverse
              sentence, and it is all too easy for a court, examining counsel's


       18
         Howard argues that “[t]he investigation for preparation of the sentencing phase
should be conducted regardless of any initial assertion by the client that mitigation is not to
be offered.” ABA Guidelines for the Appointment and Performance of Counsel in Death
Penalty Cases, Guideline 11.4.1(C). However, this Court has held that counsel is not
ineffective for failing to present evidence in the sentencing phase, pursuant to the client’s
instructions. Bishop, 882 So. 2d at 145 (citing Clark v. Johnson, 227 F.3d 273, 283-84 (5th
Cir. 2000), cert. denied 531 U.S. 1167, 121 S. Ct. 1129 (2001)).

                                               40
              defense after it has proved unsuccessful, to conclude that a
              particular act or omission of counsel was unreasonable. Cf.
              Engle v. Isaac, 456 U.S. 107, 133-134, 102 S. Ct. 1558,
              1574-1575, 71 L. Ed. 2d 783 (1982). A fair assessment of
              attorney performance requires that every effort be made to
              eliminate the distorting effects of hindsight, to reconstruct the
              circumstances of counsel's challenged conduct, and to evaluate
              the conduct from counsel's perspective at the time. Because of
              the difficulties inherent in making the evaluation, a court must
              indulge a strong presumption that counsel's conduct falls within
              the wide range of reasonable professional assistance; that is, the
              defendant must overcome the presumption that, under the
              circumstances, the challenged action "might be considered
              sound trial strategy." See Michel v. Louisiana, supra, 350 U.S.,
              at 101, 76 S. Ct., at 164. There are countless ways to provide
              effective assistance in any given case. Even the best criminal
              defense attorneys would not defend a particular client in the
              same way. See Goodpaster, The Trial for Life: Effective
              Assistance of Counsel in Death Penalty Cases, 58 N.Y.U. L.
              Rev. 299, 343 (1983).

Strickland, 466 U.S. at 689-90, 104 S. Ct. at 2065-66; Stringer, 454 So. 2d at 477.

Additionally, the facts of Wiggins v. Smith are clearly distinguishable. Wiggins “was

starved, neglected, beaten, abused, and raped for most of his childhood, and he had a

diminished mental capacity. Despite all of that, Wiggins had no criminal history prior to the

murder.” Bishop, 882 So. 2d at 146 (citing Wiggins, 123 S. Ct. at 2533, 2537). From the

affidavits submitted by Howard, he had a normal, happy childhood. Additionally, Howard

had a violent criminal background.

¶58.   We find that if Howard’s family had testified that Howard was a great person and had

never been violent, then the State could have presented evidence to the jury regarding

Howard’s convictions for assault with intent to ravish and assault with intent to ravish and

rape. See Powers v. State, 883 So. 2d 20, 35 (Miss. 2003) (“Further, as to mitigation


                                             41
evidence, the State would have been allowed to rebut such evidence through

cross-examination, introduction of rebuttal evidence, and in its closing argument to the

jury.”). In view of the deferential standard that we must apply, trial counsel’s affidavit, and

the fact that it appears that Howard’s counsel did all they could within the limitations placed

on them by Howard, we find that not only is this issue barred by res judicata, Howard “has

not submitted sufficient evidence of a breach of the duty of counsel to investigate and present

mitigation evidence as described by the United States Supreme Court in Wiggins v. Smith.”

Simmons v. State, 869 So. 2d 995, 1004 (Miss. 2004). Howard cannot meet both prongs of

Strickland, and the petition is denied as to this issue. Strickland, 466 U.S. at 687, 104 S. Ct.

at 2064.

               2.      Whether trial and appellate counsel were ineffective in that they
                       failed to challenge the use of the “avoiding arrest” aggravating
                       circumstance.

¶59.   Howard argues that his trial and appellate counsel rendered constitutionally ineffective

assistance in failing to challenge the use of the “avoiding arrest” aggravating circumstance.

As is discussed in issue X, there was sufficient evidence for the jury to “reasonably infer[]

that a substantial reason for the killing was to conceal the identity of the killer . . . or to 'cover

[his] tracks' so as to avoid apprehension and eventual arrest by authorities.” Hodges v. State,

912 So. 2d 730, 786 (Miss. 2005) (quoting Brown v. State, 682 So. 2d 340, 355 (Miss.

1996)). “Because we have held that the underlying claims are without merit, [Howard]

cannot show the requisite deficient performance and resulting prejudice necessary to

establish the various claims of ineffective assistance of counsel.” Walker v. State, 863



                                                 42
So. 2d 1, 11 (Miss. 2003). Howard cannot meet both prongs of Strickland, and the petition

is denied as to this issue. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

              3.     Whether trial counsel failed to object and preserve for appeal
                     improper comments made by the prosecutor during the closing
                     argument.

¶60.   The record reveals that during closing arguments in the sentencing phase of the trial,

Howard’s defense counsel argued that the jury should sentence Howard to life in prison.

Defense counsel argued that such a sentence would mean that Howard would die in prison.

In response, the District Attorney stated, in pertinent part, “what counsel says in some

respects is true. He, provided he does not escape or something else, he will die in the

penitentiary if he gets life in this case.” Howard now argues that the prosecutor’s comment

denied him a fair trial and his trial counsels’ failure to object to the comment constituted

constitutionally ineffective assistance of counsel.

¶61.   We have previously rejected a similar argument. In Brewer v. State, 725 So. 2d 106

(Miss. 1998), defense counsel similarly argued that a life sentence would mean that Brewer

would spend the rest of his life in the maximum security unit at Parchman and would never

get out. In response, the District Attorney argued that “[t]here is always the possibility that

he might escape. . . .” Id. at 131. In finding this argument to be without merit, we held,

              Evaluating the remarks in context and taking into consideration
              the circumstances of the case in deciding the propriety of the
              comments, Ahmad v. State, 603 So. 2d 843, 846 (Miss. 1992),
              the test is whether the natural and probable effect of the
              improper argument created an unjust prejudice against the
              accused as to result in a decision influenced by the prejudice so
              created. Davis v. State, 530 So. 2d 694, 701 (Miss. 1988).



                                              43
                      While prosecutorial speculation about the possibility of
              escape has no place in closing argument in the penalty phase,
              especially where there is no proof of a relevant history on that
              issue, we are not persuaded that the comments here were of such
              a character or substance that Brewer's right to a fair trial was
              compromised or that the jury's verdict of death was based upon
              the consideration of the possibility of escape.

Id. at 132. We find that the District Attorney’s comment was not of “such a character or

substance that [Howard’s] right to a fair trial was compromised.” Id.

¶62.   Howard also makes a very brief argument that the prosecutor “rambled on and on

about his experiences” during closing argument. Howard contends that this rambling had no

relevance to the issues, that trial counsel failed to object, and their failure to object

constituted ineffective assistance of counsel. Since Howard fails to support this argument

with any authority, we do not have to consider it. See Bell v. State, 879 So. 2d 423, 434

(Miss. 2004). Without waiving the bar, the underlying claim is without merit. The record

reveals that the prosecutor did not “ramble on and on” and the comment was a response to

the previous argument of defense counsel.

¶63.   We find that defense counsel did not object during the prosecutor’s closing arguments

because of sound trial strategy. Defense counsel Kesler’s affidavit states, in pertinent part,

                     Finally, I did not interpose an objection to the District
              Attorney’s comments in closing wherein he noted that Howard
              might escape. I have always hesitated to make objection during
              opposing counsel’s closing arguments for fear of highlighting
              the offending argument and giving it more exposure in arguing
              any such objection to the trial court. I employed that reasoning
              in the Howard case. In light of the entire context of closing
              arguments for both sides, I felt then and still do, that the
              comment had little or no effect on the jury in light of the



                                             44
              evidence of the background of Eddie Lee Howard that was
              properly presented to the jury.

The decision to “make certain objections fall[s] within the ambit of trial strategy and cannot

give rise to an ineffective assistance of counsel claim.” Powell v. State, 806 So. 2d 1069,

1077 (Miss. 2001) (quoting Cole, 666 So. 2d at 777). Howard cannot meet both prongs of

Strickland, and the petition is denied as to this issue. Strickland, 466 U.S. at 687, 104 S. Ct.

at 2064.

              4.      Whether trial counsel was ineffective for failing to challenge the
                      “during the commission of arson” aggravating factor.

¶64.   Howard asserts that “[t]rial counsel and appellate counsel were ineffective in the

failure to challenge the use of the arson aggravator and preservation of the error for direct

appeal.” As in issues VII and VIII, Howard contends that the aggravating circumstance that

the murder was committed during the commission of arson should not have been submitted

to the jury because the aggravating circumstances were not included in the indictment.

Therefore, Howard argues that trial counsel and appellate counsels’ failure to challenged the

submission of this aggravating circumstance was constitutionally ineffective assistance of

counsel.

¶65.   As is discussed in issues VII and VIII below, we have has consistently held that “a

defendant is not entitled to formal notice of the aggravating circumstances to be employed

by the prosecution and that an indictment for capital murder puts a defendant on sufficient

notice that the statutory aggravating factors will be used against him.” Stevens v. State, 867

So. 2d 219, 227 (Miss. 2003) (citing Smith v. State, 729 So. 2d 1191, 1224 (Miss. 1998);



                                              45
Williams v. State, 445 So. 2d 798 (Miss. 1984)). “Because we have held that the underlying

claims are without merit, [Howard] cannot show the requisite deficient performance and

resulting prejudice necessary to establish the various claims of ineffective assistance of

counsel.” Walker, 863 So. 2d at 11. Howard cannot meet both prongs of Strickland, and

the petition is denied as to this issue. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

                 III.   WHETHER THE LOWNDES COUNTY DISTRICT
                        ATTORNEY, THE CITY OF COLUMBUS CHIEF
                        OF DETECTIVES, THE CITY OF COLUMBUS
                        CHIEF OF POLICE, AND OTHERS CONSPIRED
                        TO CONCEAL AND SUPPRESS EXCULPATORY
                        EVIDENCE MATERIAL TO THE PETITIONER’S
                        INNOCENCE AND THE MISCONDUCT OF THE
                        PROSECUTING AGENCIES VIOLATED THE
                        PETITIONER’S DUE PROCESS RIGHTS.

¶66.   Howard adopts his arguments and allegations from issue I and contends that he “was

denied his fundamental right to a fundamentally fair grand jury proceeding and as a result,

he suffered prejudice.” Howard again alleges that (1) the evidence collected during the

investigation of the crime has been concealed by the State; (2) this evidence is exculpatory;

(3) this exculpatory evidence was also concealed from the grand jury; and (4) the State’s

case, as it was submitted to the grand jury, was very weak and included “alleged perjured

testimony of Kayfen Fulgham.” 19 Apparently, Howard is arguing that because the State acted

in bad faith in concealing exculpatory evidence, his conviction and sentence should be

vacated and the indictment should be dismissed with prejudice. Howard cites several cases

as authority for the argument that when prosecutorial misconduct is sufficiently egregious,



       19
            Kayfen Fulgham’s alleged perjured testimony is discussed in issues II. C. 1. and IV.

                                                46
courts may dismiss the indictment. See, e.g., United States v. Holloway, 778 F.2d 653, 655

(11 th Cir. 1985).

¶67.   As discussed in issue I, Howard has failed to prove that the State has concealed any

evidence, let alone exculpatory evidence. Accordingly, Howard has failed to prove any

prosecutorial misconduct. Howard is not entitled to any relief, and his petition for post-

conviction collateral relief is denied as to this issue.

               IV.    WHETHER THE TRIAL COURT ERRED IN
                      DENYING THE PETITIONER’S DISCOVERY
                      MOTION TO DEPOSE MATERIAL WITNESSES
                      PRIOR TO THE FILING OF HIS PETITION FOR
                      POST-CONVICTION RELIEF AND THEREBY,
                      VIOLATED THE PETITIONER’S DUE PROCESS
                      RIGHTS AND DENIED THE PETITIONER OF
                      EQUAL PROTECTION OF THE LAWS.

¶68.   During pre-petition discovery, Howard sought to depose Kathy, Fulgham, Allgood,

Donald Freshour, Selvain McQueen, and Louis Alexander. Howard alleges that these people

were “material witnesses possessing relevant and discoverable matters.” Howard contends

that depositions were necessary because each person refused to provide an affidavit to the

MOCPCC and that the circuit court erred in denying his motion to depose these witnesses

and that his due process and equal protection rights were violated.20




       20
         The discussion of issue II.C.1 is related to this issue. Additionally, we have already
considered and rejected this argument. Following the circuit court’s refusal to allow the
depositions, counsel for Howard filed a Petition for Writ of Mandamus and/or Extraordinary
Relief, or in the Alternative, Interlocutory Appeal by Permission. In this petition, Howard
argued that the circuit court erred in refusing to allow him to depose Kathy, Fulgham, and
Selvain McQueen. We entered an order denying the petition on December 17, 2004.

                                               47
¶69.   Discovery in capital post-conviction proceedings is governed by M.R.A.P. 22.

M.R.A.P. 22(c)(4)(ii) provides, in pertinent part,

       (ii)   Upon appointment of counsel, . . . the petitioner's prior trial and
              appellate counsel shall make available to the petitioner's
              post-conviction counsel their complete files relating to the conviction
              and sentence. The State, to the extent allowed by law, shall make
              available to post-conviction counsel the complete files of all law
              enforcement and prosecutorial agencies involved in the investigation of
              the crimes committed and the prosecution of the petitioner. If the State
              has a reasonable belief that allowing inspection of any portion of the
              files by post-conviction counsel for the petitioner would not be in the
              interest of justice, the State may submit for inspection by the convicting
              court those portions of the files so identified. If upon examination of
              the files, the court finds that such portions of the files could not assist
              the capital petitioner in investigating, preparing, or presenting a motion
              for post-conviction relief, the court in its discretion may allow the State
              to withhold that portion of the files. Discovery and compulsory process
              may be allowed the petitioner from and after the appointment of
              post-conviction counsel. . . but only upon motion indicating the purpose
              of such discovery and that such discovery is not frivolous and is likely
              to be helpful in the investigation, preparation or presentation of specific
              issues which the petitioner in good faith believes to be in question and
              proper for post-conviction relief, and order entered in the sound
              discretion of the court. . . .

(emphasis added). In Russell v. State, we provided “guidance to the bench and bar in dealing

with discovery issues in capital post-conviction proceedings.” Russell, 819 So. 2d at 1177.

Following appointment of post-conviction counsel, Russell sought discovery of items and

information held by the State. The circuit court initially allowed compulsory process and

directed the State to deliver certain documents, but then vacated that order and endorsed the

filing of a petition for extraordinary relief with this Court. Id. at 1177-78. In granting the

petition, we held,




                                              48
The pending petition does not seek a ruling on the specific
entitlement to any of these items; rather, it seeks an adjudication
of the authority and jurisdiction of the trial court to hear and
determine them at this stage of the proceedings.

        Russell does, however, set out in his petition in limited
detail the nature of the issues which he intends to argue in order
to demonstrate that Judge Evans may find justification for the
discovery and to negate any argument that he is simply on a
fishing expedition. Without detailing his arguments and theory
here, it is sufficient to say that upon hearing Judge Evans may
find justification for the discovery sought.

        The State argues that the case was remanded to the circuit
court solely for the appointment of counsel, and that under the
post-conviction statutes, discovery is to be had, if at all, after
this Court has granted leave to proceed on the motion for
post-conviction relief. However, Russell will be required to file
with his supplementary application to proceed in the trial court
a fully developed motion for post-conviction relief. Under the
Mississippi Uniform Post Conviction Collateral Relief Act,
Miss. Code Ann. §§ 99-39-1 et seq. (2000), Russell must
include in his motion specific statements of facts not within his
personal knowledge and submit affidavits of witnesses who will
testify with copies of documents and records that will be
offered. Id. § 99-39-9(1)(e). Under § 99-39-11(2), failure to
comply with these requirements may result in the summary
dismissal of his post-conviction motion, and, under §
99-39-27(5), this Court may not grant leave to proceed unless
his filings “present a substantial showing of the denial of a state
or federal right.” Further, Russell, as all others, is, upon entry of
a final order and subject to only limited exceptions, allowed a
single post-conviction motion by virtue of the successive writ
bar of § 99-39-23. Because of these strictures, he argues that he
must be able to obtain and to compel production of the evidence
prior to the filing of the post-conviction application and motion
in order to include them in compliance with the statute. Judge
Evans, in his response to the petition, which this Court
requested, states the problem well:

             When an offender has directly appealed his
       conviction and sentence to the Supreme Court,


                                 49
       before he is allowed to file his motion with the
       circuit court, he must first file his motion with the
       Supreme Court. Petitioner's motion must contain
       specific facts and be accompanied by supporting
       documentation to stand up to judicial review.
       Although the State's Attorney takes great umbrage
       at this Court granting Petitioner any discovery, it
       only stands to reason that a Petitioner would need
       access to some information and documentation
       before he is able to properly form his potential
       legal claims.

              In the case at bar, the Supreme Court
       ordered this Court to appoint counsel for
       Petitioner and to grant him investigative
       assistance. Surely the Court did not go through
       the trouble of granting Petitioner an attorney and
       investigative assistance if it intended to foreclose
       any real opportunity to produce a meaningful,
       complete petition. The Circuit Court in this case
       must be allowed to grant some initial discovery.
       Absent this authority, appointment of counsel and
       investigative assistance would be meaningless.

        In its response, the State objects to the fact that
proceedings regarding discovery were conducted in camera
without notice to the State or an opportunity for the State to be
heard and asks that if the Court determines that discovery at this
stage should be allowed, such matters not be handled ex parte in
the trial court.

       During the past year, the Mississippi Legislature has
taken action to reform the post-conviction process in death
penalty cases. On July 27, 2000, this Court amended Rule 22 of
the Mississippi Rules of Appellate Procedure to provide
direction in such matters, and to the extent that the statutory and
rule changes are remedial, they should be given application in
cases pending at the time of their adoption. Rule 22 addresses
the discovery and disclosure issues now before us.

                              ***



                                50
                      The State is justified in its complaint regarding excessive
              use of ex parte proceedings on discovery. The rule recognizes
              the burden placed on the inmate to file fully developed
              post-conviction pleadings. At the same time, the State is entitled
              to resist unwarranted discovery as well as unnecessary awards
              of investigative expenses, which will, at least implicitly,
              condone the areas of inquiry to be pursued in the investigation.
              Ex parte presentation should be available in proceedings for
              expenses and discovery, but only after a determination that
              disclosure to the State is incompatible with a meaningful
              opportunity to prepare the defendant's case. This necessarily
              entails service on the Attorney General of pleadings and notice
              of hearings.

                      To the extent that discovery is allowed, the inmate is
              entitled to the compulsory process of the court. It would be of no
              avail to declare that Russell is entitled to discovery, but not
              entitled to the process of the court to compel responsiveness.

Id. at 1178-80 (emphasis added).

¶70.   As the State correctly points out, M.R.A.P. 22(c)(4)(ii) creates two kinds of discovery

available to capital post-conviction relief petitioners: that which is mandatory and that which

is within the discretion of the trial court. The depositions sought by Howard fall into the

latter category. Therefore, pursuant to M.R.A.P. 22(c)(4)(ii), Howard had to file a motion

with the circuit court seeking the discovery. The motion had to indicate “the purpose of the

discovery and that such discovery is not frivolous.” Id. Howard had to show that the

discovery “is likely to be helpful in the investigation, preparation or presentation of specific

issues” which are proper for post-conviction relief. Id.

¶71.   In evaluating this issue, it should first be noted that Howard’s motion seeking the

depositions never mentioned Louis Alexander. “A trial judge will not be found in error on

a matter not presented to him for decision.” Smith, 729 So. 2d at 1205-06 (quoting Jones


                                              51
v. State, 606 So. 2d 1051, 1058 (Miss. 1992)). Additionally, during the hearing on the

motion, Howard only argued that he should be allowed to depose Kathy and Fulgham.

During the hearing, counsel for Howard restated their allegations regarding Fulgham’s

alleged false trial testimony, but counsel failed to offer sufficient evidence to support the

allegation. We find that Howard failed to show that the discovery was not frivolous and that

Howard failed to show that the discovery would help in the preparation of specific post-

conviction relief issues. Accordingly, Howard has failed to prove that the circuit court

abused its discretion in denying Howard’s request to conduct the depositions. The petition

is denied as to this issue.

               V.     W HETHER THE TRIAL COURT ERRED IN
                      ALLOW ING THE EXPERT OPINION
                      TESTIMONY OF DR. DAVID CURTIS IN THE
                      FIELD OF DENTISTRY AS HE WAS NOT
                      PROPERLY QUALIFIED PRIOR TO HIS
                      OFFERING EXPERT TESTIMONY REGARDING
                      THE TAKING AND PREPARATION OF DENTAL
                      MOLDS.

¶72.   The record reveals that on February 6, 1992, Howard consented to have Dr. Curtis

take molds of Howard’s teeth. At trial, after testifying to his background and qualifications,

Dr. Curtis was accepted as an expert in the field of dentistry, without objection from defense

counsel.21 Dr. Curtis then testified to the methods he used in creating the molds and that

those methods were generally accepted in the filed of dentistry for making accurate molds.

Those molds were used by Dr. West in his examination of the wounds he found on Kemp’s



       21
        See the discussion in issue II. C. 3 regarding Howard’s ineffective assistance of
counsel claims regarding Dr. Curtis.

                                             52
body. Dr. West testified at trial that the molds of Howard’s teeth matched, to a reasonable

degree of medical certainty, one of the bite marks found on Kemp’s body.

¶73.   Howard argues, “in view of Dr. West’s own expert opinion concerning dental

impressions, that it was prejudicial to allow the expert testimony of Dr. Curtis. . . . The

accuracy and exactness of the methodology, procedures, and particular materials used in the

preparation of the dental impressions/molds was equally critical to the weight which the jury

might attach to such evidence.” Howard asserts that the jury was allowed to speculate as to

the probative value of Dr. Curtis’ testimony and that the circuit court erred in allowing Dr.

Curtis’ testimony because the probative value of the testimony was outweighed by its

prejudicial effect.

¶74.   It should first be noted that this argument could have been raised at trial and/or on

direct appeal and is procedurally barred. See Miss. Code Ann. § 99-39-21(1); Grayson v.

State, 879 So. 2d 1008, 1022 (Miss. 2004). Notwithstanding the procedural bar, this issue

is also without merit. Although Howard now asserts that Dr. Curtis was not qualified as an

expert and that he was not qualified to make the dental molds, it is quite telling that Howard

does not offer the affidavit of an expert witness who opines that Dr. Curtis was not qualified

as an expert in the field of dentistry. Nor does Howard offer an affidavit of an expert, or any

other proof for that matter, that Dr. Curtis used improper methods in creating the molds and

that the molds were not an accurate replica of Howard’s teeth. We find that the circuit court

did not err in accepting Dr. Curtis as an expert witness. See M.R.E. 702. Further it was not




                                              53
error to allow Dr. Curtis to testify regarding the taking of Howard’s dental molds. This issue

is procedurally barred and without merit. The petition is denied as to this issue.

              VI.     WHETHER THE CIRCUIT COURT’S LIMITING
                      INSTRUCTION ON TH E STAT UTORY
                      AG G RAVATO R ESPEC IALL Y “HEIN O US,
                      ATROCIOUS AND CRUEL” WAS SUPPORTED
                      BY THE EVIDENCE ADDUCED AT TRIAL AND
                      FURTHER, WHETHER THE INSTRUCTION WAS
                      CONSTITUTIONALLY INFIRM IN THAT IT WAS
                      VAGUE AND OVERBROAD.

¶75.   Howard contends that the facts of this case “fail to provide a sufficient basis for the

giving of the especially heinous, atrocious or cruel” aggravating circumstance and that the

jury instruction regarding this aggravating circumstance was unconstitutionally vague and

over broad. He asserts that “the subject limiting instruction fails to meaningfully narrow the

class of murders that could fall within its scope” and that the jury instruction violated his

constitutional rights. Howard argues that he is entitled to a new sentencing hearing.

¶76.   “Under Mississippi law, the death penalty may be imposed only where the jury

unanimously finds in writing that sufficient aggravating circumstances exist.” Hodges, 912

So. 2d at 785 (citing Miss. Code Ann. § 99-19-101(3)(b) (Rev. 2000)). One of the statutory

aggravating circumstances is that “[t]he capital offense was especially heinous, atrocious or

cruel.” Miss. Code Ann. § 99-19-101(5)(h). During the sentencing phase of the trial,

Instruction SSP-6 was given to the jury. That instruction states, “The Court instructs the Jury

that the term ‘especially heinous, atrocious and cruel’ as used in these instructions is defined

as being a conscienceless and pitiless crime which is unnecessarily torturous to the victim.”




                                              54
Howard argues that there was insufficient evidence to give the instruction, and that the

instruction, as given, was unconstitutionally vague and over broad.

¶77.   Howard’s argument regarding the sufficiency of the evidence is procedurally barred

by the doctrine of res judicata. See Miss. Code Ann. § 99-39-21(3). On direct appeal, we

found, in pertinent part, that

                there is evidence supporting the finding of the aggravating
                factors. . . . Also, the fact that Kemp suffered vaginal injuries,
                multiple scrapes and bruises about her body, and two stab
                wounds satisfies the Miss. Code Ann. § 99-19-101(5)(h)
                requirement that the crime be "especially heinous, atrocious, or
                cruel."

Howard II, 853 So. 2d at 798. Without waiving the procedural bar, this argument is also

without merit. The record reveals that the evidence was sufficient to support this aggravating

circumstance, including the fact that Kemp was beaten, strangled, raped, stabbed, and then

left to die in her home which was set on fire.

¶78.   Howard’s argument that the jury instruction was unconstitutionally vague and over

broad could have been raised on direct appeal and is procedurally barred. See Miss. Code

Ann. § 99-39-21(1).22 Procedural bar notwithstanding, this argument is also without merit.

We approved an instruction identical to Instruction SSP-6 in Randle v. State, 827 So. 2d 705

(Miss. 2002):

                the Supreme Court of the United States has [] held that the
                "heinous, atrocious and cruel" aggravating factor must be further
                defined in order to pass constitutional muster. Clemons v.
                Mississippi, 494 U.S. 738, 110 S. Ct. 1441, 108 L. Ed. 2d 725


       22
         Trial counsel objected to this instruction and argued that it was insufficient to narrow
the class of murderers eligible for the death penalty.

                                               55
              (1990). Further, this Court has expressly approved the
              following language:

                     An especially heinous, atrocious or cruel capital
                     offense is one accompanied by such additional
                     acts as to set the crime apart from the norm of
                     capital murders - the conscienceless or pitiless
                     crime which is unnecessarily torturous to the
                     victim. If you find from the evidence beyond a
                     reasonable doubt that the defendant utilized a
                     method of killing which caused serious
                     mutilation, that there was dismemberment of the
                     body prior to death, that the defendant inflicted
                     physical or mental pain before death, that there
                     was mental torture and aggravation before death,
                     or that a lingering or torturous death was suffered
                     by the victim, then you may find this aggravating
                     circumstance.

              Knox v. State, 805 So. 2d 527, 533 (Miss. 2002). While the
              language of SSP-5 is not identical to this language, we find that
              it is sufficient.

Randle, 827 So. 2d at 713-14.

¶79.   Howard additionally relies on Barksdale v. State, 788 So. 2d 898 (Ala. Crim. App.

2000), as support for his argument that the limiting instruction was fatally flawed. We have

recently rejected the identical argument, stating, “Last, Knox cites an Alabama case,

Barksdale v. State, 788 So. 2d 898 (Ala. Crim. App. 2000). Knox argues that Barksdale sets

a higher standard for the heinous, atrocious and cruel aggravator. Whether it does or not is

irrelevant, as Barksdale has not been adopted by this Court.” Knox v. State, 901 So. 2d

1257, 1261 (Miss. 2005).

¶80.   Finally, even if we were to find this aggravating circumstance instruction to be

constitutionally flawed, we are “authorized to reweigh the remaining aggravators against the


                                             56
mitigating circumstances and affirm, hold the error to be harmless, or remand for a new

sentencing hearing. Miss. Code Ann. § 99-19-105(5)(b) (Rev.2000).” McGilberry, 843

So. 2d at 29; see also Scott v. State, 878 So. 2d 933, 980 (Miss. 2004); Davis v. State, 897

So. 2d 960, 969 (Miss. 2004). There was sufficient evidence to support each of the

remaining aggravating circumstances and there was no mitigating evidence. Accordingly,

Howard is not entitled to a new sentencing hearing. This issue is procedurally barred and

without merit. The petition is denied as to this issue.

              VII.   WHETHER AGGRAVATING CIRCUMSTANCES
                     ARE ELEMENTS OF THE CHARGED OFFENSE
                     AND W H ETH ER TH E IN D IC T M E NT IS
                     F A T A L L Y D E F E C T IV E IN T H A T T H E
                     AGGRAVATING FACTORS HAVE NOT BEEN
                     SET FORTH AND AS A RESULT, PETITIONER
                     WAS NOT PROVIDED ADEQUATE NOTICE OF
                     THE SPECIFIC OFFENSES OF WHICH HE WAS
                     TO DEFEND, IN VIOLATION OF THE UNITED
                     STATES AND MISSISSIPPI CONSTITUTIONS.

¶81.   Howard next argues that his indictment was fatally defective because the aggravating

circumstances were not included in the indictment. This issue was capable of being raised

on direct appeal and is procedurally barred. Miss. Code Ann. § 99-39-21(1). "The Petitioner

carries the burden of demonstrating that his claim is not procedurally barred." Jackson, 860

So. 2d at 661 (citations omitted). Without waiving the procedural bar, this argument has also

been considered by this Court and consistently rejected. See Knox, 901 So. 2d at 1269; Gray,

887 So. 2d at 173-74; Brown v. State, 890 So. 2d 901, 917-18 (Miss. 2004); Mitchell, 886

So. 2d at 710-11; Berry v. State, 882 So. 2d 157, 170-73 (Miss. 2004); Puckett, 879 So. 2d




                                             57
at 944-46; Holland v. State, 878 So. 2d 1, 7-9 (Miss. 2004); Simmons, 869 So. 2d at 1008-

10; Stevens, 867 So. 2d at 225-27. In Brown, we held,

                     Brown urges that the prosecution must include in the
              indictment any aggravating factors which it intends to prove at
              the sentencing phase of the trial, and that because his indictment
              did not include a statutory aggravating factor or a mens rea
              element it is constitutionally infirm.

                      This is not our law. The major purpose of any indictment
              is to furnish the accused a reasonable description of the charges
              so an adequate defense might be prepared. See Williams v.
              State, 445 So. 2d 798, 804 (Miss. 1984). Accordingly, all that
              is required in the indictment is a clear and concise statement of
              the elements of the crime charged. Id. at 804. Our death
              penalty statute clearly states the only aggravating circumstances
              which may be relied upon by the prosecution in seeking the
              ultimate punishment. Williams, 445 So. 2d at 805. Thus, every
              time an individual is charged with capital murder they are put on
              notice that the death penalty may result. See Stevens v. State,
              867 So. 2d 219, 227 (Miss. 2003). This is the law of our state.

                      Brown urges that the United States Supreme Court cases
              of Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348
              (2000), and Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428
              (2002), bolster his position. They do not. We have previously
              discussed these cases at length and concluded that they address
              issues wholly distinct from our law, and do not address
              indictments at all. See Stevens, 867 So. 2d at 225-27. This
              issue is without merit.

Brown, 890 So. 2d at 917-18. This issue is without merit. The petition is denied as to this

issue.

              VIII. WHETHER THE CIRCUIT COURT COMMITTED
                    P L A IN E R R O R IN S U B M I T T I N G T H E
                    AGGRAVATING FACTOR OF A “MURDER
                    DURING THE COMMISSION OF ARSON” TO
                    THE TRIAL JURY FOR ITS CONSIDERATION.



                                             58
¶82.   Howard argues that it was reversible error to instruct the jury regarding the

aggravating circumstance that the murder was committed during the commission of arson.

Howard asserts that “[p]rior to the use of the specific crime of arson as an aggravator, the

petitioner must have first been charged with the crime of arson and found guilty thereof in

the guilt phase.” Howard argues that he is “entitled to formal notice by indictment of any and

all crimes to defend if they are to be used against him to enhance punishment.”

¶83.   This issue is procedurally barred by Miss. Code Ann. § 99-39-21(2), which states, in

pertinent part,

              The litigation of a factual issue at trial and on direct appeal of a
              specific state or federal legal theory or theories shall constitute
              a waiver of all other state or federal legal theories which could
              have been raised under said factual issue; and any relief sought
              under this article upon said facts but upon different state or
              federal legal theories shall be procedurally barred absent a
              showing of cause and actual prejudice.

On direct appeal, we found that “there is evidence supporting the finding of the aggravating

factors. The jury found that the murder was committed while in the commission of a rape

and arson. The finding of . . . arson was supported by evidence of two small fires which

burned holes completely through the floor in Kemp's house.” Howard II, 853 So. 2d at 798.

Howard has failed to show that this procedural bar does not apply.

¶84.   Additionally, without waiving the procedural bar, and as is discussed in issue VII, we

have consistently held that “a defendant is not entitled to formal notice of the aggravating

circumstances to be employed by the prosecution and that an indictment for capital murder

puts a defendant on sufficient notice that the statutory aggravating factors will be used



                                              59
against him.” Stevens, 867 So. 2d at 225-27 (citing Smith, 729 So. 2d at 1224; Williams,

445 So. 2d at 798). This issue is procedurally barred, without merit, and the petition is

denied as to this issue.

              IX.     W HETH ER THE SEN TE N CE RENDERED
                      AGAINST           THE     PETITIONER           IS
                      DISPROPORTIONATE AND IN VIOLATION OF
                      THE EIGHTH            AND FOURTEENTH
                      AMENDMENTS TO THE UNITED STATES
                      C O N ST IT U T IO N A N D C O R R E SPO N D IN G
                      PORTIONS OF             THE    MISSISSIPPI
                      CONSTITUTION.

¶85.   Howard argues that his “death sentence is excessive in relation to the crime for which

it was imposed.” Howard also argues that “[a]pplying the death penalty to [Howard], as well

as all defendants who are guilty of felony murder, violates federal case law because it ignores

the mental state of the defendant and because there is no rational basis for treating a felony

murderer more culpable than a depraved heart murderer.” He contends that he should be

granted a new sentencing hearing.

¶86.   On direct appeal, we conducted a proportionality review as required by Miss. Code

Ann. § 99-19-105 and found that “[c]ompared to other cases, the sentence of death here is

not excessive or disproportionate.” Howard II, 853 So. 2d at 799 (citing Mitchell v. State,

792 So. 2d 192 (Miss. 2001); Hughes v. State, 735 So. 2d 238 (Miss. 1999); Gray v. State,

728 So. 2d 36 (Miss. 1998); Crawford v. State, 716 So. 2d 1028 (Miss. 1998)). Accordingly,

this issue is procedurally barred from collateral review. See Miss. Code Ann. § 99-39-21(3).

¶87.   Howard’s “felony murder” argument could have been raised at trial and on direct

appeal and is procedurally barred. See Miss. Code Ann. § 99-39-21(1). Additionally, we


                                              60
have consistently rejected this “felony murder” argument. See Le v. State, 913 So. 2d 913,

943-45 (Miss. 2005); Knox, 901 So. 2d at 1267-69; Gray, 887 So. 2d at 171-72. In

Walker v. State, we held,

                     Walker further argues that the Mississippi death penalty
             statutes are unconstitutional in that they are applied to felony
             murders and “ignore the mental state and relative culpability of
             the defendant.” Again, this claim was not raised at trial or on
             direct appeal and is procedurally barred from consideration for
             the first time in this post-conviction petition. See Miss. Code
             Ann. § 99-39-21(1); Brown v. State, 798 So. 2d at 491; Wiley
             [v. State], 750 So. 2d [1193,] 1208 [(Miss. 1999)]; Foster [v.
             State], 687 So. 2d [1124,] 1138 [(Miss. 1996)]. Therefore,
             absent a showing of cause and actual prejudice to overcome the
             procedural bar, this claim cannot be considered.

                     Walker cannot show cause or actual prejudice as this
             claim has been ruled upon on numerous occasions. The Court
             has held that the fact Mississippi's capital murder scheme makes
             the death penalty a possible punishment for felony murder where
             there is no requirement to prove an intent to kill, and not
             premeditated murder, does not make the Mississippi capital
             murder statute unconstitutional. See Grayson v. State, 806
             So. 2d 241, 252 (Miss. 2001); Simmons v. State, 805 So. 2d
             452, 507 (Miss. 2001); Edwards v. State, 737 So. 2d 275, 307
             (Miss. 1999); Berry v. State, 703 So. 2d 269, 286 (Miss. 1997);
             Evans v. State, 725 So. 2d 613, 683-84 (Miss. 1997); West v.
             State, 725 So. 2d 872, 894-95 (Miss. 1998); Holland v. State,
             705 So. 2d 307, 319-20 (Miss. 1997); Gray v. State, 351 So. 2d
             1342, 1344 (Miss. 1977); Bell v. Watkins, 381 So. 2d 118, 124
             (Miss. 1980); See also Gray v. Lucas, 677 F.2d 1086, 1104 (5th
             Cir.), reh'g denied, 685 F.2d 139 (5th Cir. 1982). This same
             argument has been rejected as it relates to depraved heart
             murder. See Grayson v. State, 806 So. 2d at 252.

                    In addition, the factors contained in Miss. Code Ann.
             § 99-19-101(7), require that the jury find the requisite intent set
             forth in Enmund [v. Florida, 458 U.S. 782, 102 S. Ct. 3368
             (1982)] and Tison [v. Arizona, 481 U.S. 137, 107 S. Ct. 1676
             (1987)] before a death penalty verdict can be returned. The jury


                                             61
              was properly instructed pursuant to Miss. Code Ann.
              § 99-19-101(7) and found two of those factors. That is all that
              is required by the decisions of the United States Supreme Court
              and the federal constitution. Walker has failed to show the
              necessary cause and actual prejudice to overcome the procedural
              bar to consideration of this claim. The claim is procedurally
              barred from consideration for the first time in this
              post-conviction application. Walker is entitled to no relief on
              this claim.

Walker, 863 So. 2d at 26. As in Walker, the jury was instructed regarding the intent factors

contained in Miss. Code Ann. § 99-19-101(7). The record reveals that the jury found all four

factors, including that Howard “intended that a killing take place.” Howard completely

ignores that finding. This issue is procedurally barred and without merit. The petition is

denied as to this issue.

              X.      WHETHER THE “AVOIDING OR PREVENTING
                      A LAWFUL ARREST OR EFFECTING AN
                      ESCAPE FROM CUSTODY” AGGRAVATING
                      FACTOR WAS INAPPROPRIATE IN THIS CASE
                      AND WHETHER IT WAS FUNDAMENTAL
                      ERROR TO PRESENT IT TO THE SENTENCING
                      JURY FOR CONSIDERATION FOR THE
                      IMPOSITION OF A SENTENCE OF DEATH.

¶88.   Howard argues that the use of the “avoiding or preventing a lawful arrest or effecting

an escape from custody” aggravator was inappropriate to his case, and its submission for the

jury’s consideration was plain reversible error. As the State points out, this issue is

procedurally barred because it was capable of being raised at trial and/or on direct appeal.




                                             62
See Miss. Code Ann. § 99-39-21(1).23 Additionally, the record reveals that this issue is

without merit.

                      Under Mississippi law, the death penalty may be imposed
              only where the jury unanimously finds in writing that sufficient
              aggravating circumstances exist.           Miss. Code Ann.
              § 99-19-101(3)(b) (Rev. 2000). One such aggravating factor
              requires the jury to consider whether "[t]he capital offense was
              committed for the purpose of avoiding or preventing a lawful
              arrest or effecting an escape from custody." Miss. Code Ann.
              § 99-19- 101(5)(e) (Rev. 2000).

Hodges, 912 So. 2d at 785-86. Howard contends that insufficient evidence existed to support

giving the instruction to the jury and Howard argues that his sentence should be vacated and

he should be re-sentenced to life in prison.

              The standard for reviewing the sufficiency of the evidence to
              support an "avoiding lawful arrest" instruction is well settled:

                     Each case must be decided on its peculiar fact
                     situation. If there is evidence from which it may
                     be reasonably inferred that a substantial reason for
                     the killing was to conceal the identity of the killer
                     or killers or to 'cover their tracks' so as to avoid
                     apprehension and eventual arrest by authorities,
                     then it is proper for the court to allow the jury to
                     consider this aggravating circumstance.

              Brown v. State, 682 So. 2d 340, 355 (Miss. 1996) (citing
              Leatherwood v. State, 435 So. 2d 645, 651 (Miss. 1983)). "[I]t
              is this Court's role to inquire into whether there is any credible
              evidence upon which the jury could find the aggravating


       23
          See issue II. D. 2 for a discussion of Howard’s ineffective assistance of counsel
claims regarding this aggravating circumstance instruction. The State also argues that this
issue is barred by the doctrine of res judicata. We disagree. While we found on direct appeal
that “there is evidence supporting the finding of the aggravating factors,” we discussed all
of the aggravating circumstances except the “avoiding arrest” circumstance. Howard II, 853
So. 2d at 798.

                                               63
               circumstance in question." Carr v. State, 655 So. 2d 824, 854
               (Miss. 1995) (quoting Lanier v. State, 533 So. 2d 473, 490
               (Miss. 1988)). "[J]urors are entitled to make the logical
               connection between the injuries suffered and finding an
               inference that the defendant murdered his victim to avoid
               arrest." Holland v. State, 705 So. 2d 307, 355 (Miss. 1997).
               The defendant's efforts to avoid arrest after the murder may also
               be considered in connection with this aggravator. Id. at 355-56.

Id. at 786; see also Thorson v. State, 895 So. 2d 85, 97-98 (Miss. 2004).

¶89.   The record reveals that Kemp’s telephone line had been cut and two fires were set in

her living room. Additionally, Howard’s own affidavit states, in pertinent part, that he “had

recently been released from prison on a prior offense and [he] did not enjoy prison life.” We

find that there was sufficient evidence at trial to support this aggravating circumstance. See

Hughes, 735 So. 2d at 278. This issue is procedurally barred and without merit. The petition

is denied as to this issue.

               XI.    WHETHER     THE DISTRICT ATTORNEY
                      IMPROPERLY ELICITED EVIDENCE OF OTHER
                      CRIMES, WRONGS OR ACTS TESTIMONY
                      FROM STATE MATERIAL WITNESS KAYFEN
                      FULGHAM AND AS A RESULT, THE
                      PETITIONER SUFFERED UNFAIR PREJUDICE.

¶90.   During cross-examination by defense counsel and during re-direct examination by the

District Attorney, Kayfen Fulgham mentioned that Howard had previously been in the

penitentiary. Howard argues that the circuit court erred in denying Howard’s motion for a

mistrial, and Howard contends that his conviction and sentence should be vacated. As the

State correctly points out, Howard raised this issue on direct appeal, and we found no error.

Howard II, 853 So. 2d at 789-90. We held,



                                              64
              Contrary to Howard's contention that the trial court should have
              immediately declared a mistrial, this assignment of error is
              without merit because the court instructed the jury to disregard
              Fulgham's answer. A mistrial is reserved for those instances
              where a trial court cannot take any action to correct improper
              occurrences inside or outside the courtroom. Madere v. State,
              794 So. 2d 200, 214 (Miss. 2001) (citing Walker v. State, 671
              So. 2d 581, 621 (Miss. 1995)). We have held a jury
              admonishment to disregard an answer is sufficient in cases
              where a witness makes an improper reference to a defendant's
              criminal background. See, e.g., Smith v. State, 835 So. 2d 927,
              947 (Miss. 2002); Cox v. State, 793 So. 2d 591, 595 (Miss.
              2001); Brown v. State, 534 So. 2d 1019, 1024 (Miss. 1988);
              Payne v. State, 462 So. 2d 902, 905 (Miss. 1984); Johnson v.
              State, 341 So. 2d 660, 662 (Miss. 1977).

Id. This issue is barred by the doctrine of res judicata and the petition is denied as to this

issue. See Miss. Code Ann. § 99-39-21(3).

              XII.   W H E T H E R T H E D A U B E R T/K U M H O G A T E -
                     KEEPING FUNCTIONS APPLY IN STATE DEATH
                     PENALTY CASES.

¶91.   Howard argues that “[t]he trial court erred by admitting Dr. West’s bite mark

testimony because it was not reliable.” Howard contends that “Dr. West’s methods in the

field of forensic odontology lack[] relevancy and reliability, are not grounded in the methods

and procedures of science, are not supported by appropriate validation, are not derived from

the scientific method, and are not scientifically valid.” Howard argues that, pursuant to the

holdings of Daubert v. Merrell Dow Pharms., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d

469 (1993) and Kumho Tire Co. v. Carmichael, 526 U.S. 137, 119 S. Ct. 1167, 143 L. Ed.

2d 238 (1999), Dr. West’s testimony should not have been admitted and that Howard’s due




                                             65
process rights were violated by the admission of Dr. West’s testimony. Howard contends

that his conviction and sentence should be reversed and he should be granted a new trial.

¶92.   As the State points out, we considered and rejected this argument on direct appeal.

Howard II, 853 So. 2d at 795-96.24 In finding this argument to be without merit, we held

that Dr. West’s testimony

              was admissible, and the trial court did not abuse its discretion in
              so holding. We have ruled on more than one occasion that Dr.
              West's testimony is admissible and that he possesses the
              knowledge, skill, experience and training necessary to qualify as
              an expert in forensic odontology.

Id. In fact, Howard’s argument in his petition echoes the dissenting opinion in his direct

appeal. Id. at 799-807 (McRae, P.J., dissenting). We find that this issue is barred by the

doctrine of res judicata and is barred from re-litigation by Miss. Code Ann. § 99-39-21(3).

"Rephrasing direct appeal issues for post-conviction purposes will not defeat the procedural

bar of res judicata. The Petitioner carries the burden of demonstrating that his claim is not

procedurally barred." Jackson, 860 So. 2d at 660-61 (quoting Lockett, 614 So. 2d at 893).

The petition is denied as to this issue.

              XIII. WHETHER THE USE OF A SINGLE SET OF
                    DENTAL MOLDS FOR COMPARISON WAS A


       24
         It should be noted that our discussion of this issue on direct appeal contains a
misstatement of fact. The opinion states that “Dr. West testified that Howard's dentition
matched the bite marks on Kemp's neck, breast and arm.” Howard II, 853 So. 2d at 796
(emphasis added). Actually, Dr. West testified that Howard’s teeth matched, to a reasonable
degree of certainty, the bite mark on Kemp’s breast. Dr. West did not find a “match” to the
other bite marks. He opined that Howard’s upper teeth were “consistent” with the bite mark
on the arm and Howard’s upper and lower teeth were consistent with the bite mark on the
neck. Dr. West explained that “consistent” meant he could not exclude Howard as the biter,
and that he could not state with any certainty that Howard was the biter.

                                              66
                      VIOLATION      OF  PETITIONER’S
                      CONSTITUTIONAL RIGHTS.

¶93.    Howard again states that the use of bite mark evidence is “inherently unreliable” and

he points out that Dr. West “was provided with only one set of dental molds with which to

make a comparison.” Howard cites several United States Supreme Court and Mississippi

Supreme Court cases regarding impermissibly suggestive photographic identifications.

Howard then states that “[t]he highly suggestive nature of the bite mark comparison was a

violation of Howard’s constitutional right to due process.” He concludes that his conviction

and sentence must be vacated and that he must be given a new trial “excluding the use of the

bite mark identification.”

¶94.    As the State correctly argues, this issue was capable of being raised at trial and/or on

direct appeal and is procedurally barred. See Miss. Code Ann. § 99-39-21(1). Additionally,

without waiving the procedural bar, this issue is without merit. The cases cited by Howard

hold that it is impermissibly suggestive to show an eye witness a photograph of the defendant

only. Howard argues that those cases are analogous to Dr. West’s analysis of a single dental

mold.    We disagree.      Identification of the defendant by an eyewitness to a crime is

distinguishable from an expert witness’ conclusion, based upon scientific analysis, that a

defendant inflicted a particular injury. This issue is procedurally barred, and the petition is

denied as to this issue.

               XIV. HOWARD’S CLAIMS OF ACTUAL INNOCENCE.

¶95.    Howard next “alleges actual innocence to the charges, which have been brought

against him by the State of Mississippi, and in support of his claim he relies on newly


                                              67
discovered evidence. . . . The newly discovered evidence is of constitutional dimension and

necessitates that this Court extend the actual innocence exemption to procedural default of

constitutional claims contained in his petition.” Howard cites several United States Supreme

Court and federal court decisions on the “actual innocence” exception to the procedural bar

raised in successive, abusive or defaulted federal habeas claims. We are not sure what

Howard is attempting to add with this argument. However, even if the federal habeas cases

applied here, Howard has failed to prove that he is actually innocent. Howard contends that

he has “presented a factual basis for his claim of actual innocence based on the new evidence

discovered during the post-conviction investigation. The Brady violation, the probable

perjured testimony of State witness Kayfen Fulgham, the unreliable testimony of junk

scientist Dr. Michael West and the petitioner’s credible alibi. . . present a factual scenario

inconsistent with guilt.” Howard additionally points to “allegations of bad faith on the part

of the State.” As is discussed in numerous issues above, Howard has failed to prove any of

these allegations. Additionally, even if these allegations were true, it still does not prove that

Howard is actually innocent of the charges. We find that this issue is without merit, and the

petition is denied as to this issue.

               XV.    W HETHER PETITIONER W AS DENIED HIS
                      RIGHTS GUARANTEED BY THE FIFTH, SIXTH,
                      EIGHTH AND FOURTEENTH AMENDMENTS TO
                      THE FEDERAL CONSTITUTION AND
                      MISSISSIPPI LAW DUE TO THE CUMULATIVE
                      EFFECT OF THE ERRORS AT HIS CAPITAL
                      TRIAL.




                                               68
¶96.     Howard argues that the cumulative effect of the errors in his trial entitle him to post-

conviction relief. None of the claims raised by Howard warrant post-conviction relief.

Individual errors, not reversible in themselves, may combine with other errors to make up

reversible error. Manning v. State, 726 So. 2d 1152, 1198 (Miss. 1998) overruled on other

grounds by Weatherspoon v. State, 732 So. 2d 158, 162 (Miss. 1999) (citing Hansen v.

State, 592 So. 2d 114, 142 (Miss. 1991); Griffin v. State, 557 So. 2d 542, 553 (Miss. 1990).

The question under these and other cases is whether the cumulative effect of all errors

committed during the trial deprived the defendant of a fundamentally fair and impartial trial.

Byrom v. State, 863 So. 2d 836, 847 (Miss. 2003). Where there is "no reversible error in any

part, . . . there is no reversible error to the whole." Id. (quoting McFee v. State, 511 So. 2d

130, 136 (Miss. 1987).

¶97.     After a thorough review of the entire trial and of Howard’s assignments of error, we

find that Howard was not deprived of a fundamentally fair and impartial trial due to the

cumulative effect of all alleged errors committed during the trial. This claim is without

merit.

                XVI. WHETHER PETITIONER WAS DENIED DUE
                     PROCESS AND A CONSTITUTIONALLY FAIR
                     TRIAL DUE TO THE ALLEGED FALSEHOODS,
                     M ISREPRESEN TA TIONS AND PERJURED
                     TESTIMONY BY DR. MICHAEL WEST.

¶98.     In his final issue, Howard again argues that the admission of Dr. West’s testimony

violated his right to a fair trial. Howard contends that Dr. West’s testimony was “replete”

with “instances of false, incorrect and/or misstatements of fact.” Howard argues that “[t]he



                                               69
jury could not make an informed decision when the information supplied to them was false.”

He contends that he was denied a fundamentally fair trial and that his conviction and

sentence must be vacated.

¶99.   This issue was capable of being raised on direct appeal and is procedurally barred.

See Miss. Code Ann. § 99-39-21(1). Additionally, without waiving the procedural bar, this

issue is without merit:

                      In adjudicating a claim involving the use of false
               testimony, the “any reasonable likelihood” standard has been
               applied to determine materiality. See Giglio, 405 U.S. at
               153-54, 92 S. Ct. 763. Under that standard, “[a] new trial is
               required if ‘the false testimony could . . . in any reasonable
               likelihood have affected the judgment of the jury. . . .’” Id. at
               154, 92 S. Ct. 763 (quoting Napue v. Illinois, 360 U.S. 264,
               271, 79 S. Ct. 1173 (1959)).

Barrientes v. Johnson, 221 F.3d 741, 756 (5 th Cir. 2000); United States v. MMR Corp., 954

F.2d 1040, 1047 (5 th Cir. 1992) (“[I]f the government used false testimony and knew or

should have known of its falsity, a new trial must be held if there was any reasonable

likelihood that the false testimony affected the judgment of the jury.”)

¶100. Howard specifically points to four of Dr. West’s statements and contends they were

false. Each of those statements are regarding Dr. West’s background and competence as an

expert. Those statements are not regarding his ultimate conclusion that Howard bit Kemp.

At trial, defense counsel spent a significant amount of time examining Dr. West both during

voir dire and cross-examination. The jury heard ample information regarding Dr. West’s

credibility, or lack thereof. Even if these statements were false, it is not reasonably likely that




                                                70
they “affected the judgment of the jury.” Barrientes, 221 F.3d at 756. Accordingly, this

issue is procedurally barred and without merit. The petition is denied as to this issue.

                                      CONCLUSION

¶101. In his Petition for Post-Conviction Relief, his Supplement/Amendment to Petition for

Post-Conviction Relief, his Second Supplement to Petition for Post-Conviction Relief and

his Reply to the State of Mississippi’s Response to Petitioner’s Petition for Post-Conviction

Relief, Howard asserts that his conviction and sentence are constitutionally and procedurally

flawed and should be vacated. We find that the issues raised by Howard are either

procedurally barred and/or without merit. Howard's motion for leave to proceed in the trial

court with a petition for post-conviction collateral relief is hereby denied.

¶102. It should finally be noted that both counsel for Howard and counsel for the State

spend a significant amount of time attacking opposing counsel in their briefs. We are very

concerned about the lack of civility between the lawyers in this case. This inability to work

together in a professional manner caused significant problems during the discovery process

in this case. As was noted in an order, both sides are responsible. The lawyers in this case

must learn how to work together in a civil and professional manner. We will not tolerate

such conduct in the future.

¶103. PETITION FOR POST-CONVICTION RELIEF, DENIED.

     SMITH, C.J., COBB, P.J., CARLSON, DICKINSON AND RANDOLPH, JJ.,
CONCUR. DICKINSON, J., CONCURS WITH SEPARATE WRITTEN OPINION
JOINED BY COBB, P.J.       SMITH, C.J., WALLER, P.J., CARLSON AND
RANDOLPH, JJ., JOIN IN PART. GRAVES, J., CONCURS IN PART AND
DISSENTS IN PART WITH SEPARATE WRITTEN OPINION JOINED BY DIAZ,
J. EASLEY, J., NOT PARTICIPATING.


                                              71
       DICKINSON, JUSTICE, CONCURRING:

¶104. I fully agree with the majority’s analysis of the issues in this case, and I write

separately only to emphasize the difference between the deplorable conduct of Howard’s

attorney in making misrepresentations to the court, and Howard’s claim that the conduct

prejudiced his case, as measured by Strickland v. Washington, 466 U.S. 668, 104 S. Ct.

2052, 80 L. Ed. 2d 674 (1984). While I share Justice Graves’s concerns about the dubious

conduct of Howard’s former attorney, I cannot agree that counsel’s misrepresentations to the

court necessarily prejudiced Howard. Howard has failed to produce any affidavit or other

evidence that his (or any other) bite mark expert would have effectively refuted Dr. West’s

testimony and found that the marks were inconsistent with Howard.

¶105. The Strickland standard requires “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694

(emphasis added). Even if Howard’s counsel had not misrepresented his conversations with

Dr. Souviron, we cannot say that the proceedings would have been different because we have

no evidence that any expert has opined that Dr. West’s findings in this case were incorrect.

Among the many affidavits disparaging Dr. West, Howard could not produce a single

opinion that the bite marks found on the victim did not come from him. Without this, I must

agree with the majority that while Howard’s counsel’s actions were deficient, they do not

require reversal.

     COBB, P.J., JOINS THIS OPINION. SMITH, C.J., WALLER, P.J., CARLSON
AND RANDOLPH, JJ., JOIN THIS OPINION IN PART.




                                            72
       GRAVES, JUSTICE, CONCURRING IN PART AND DISSENTING IN PART:

¶106. Because trial counsel was ineffective in not obtaining a bite mark expert to rebut the

testimony of Dr. West, I respectfully dissent. As to the remaining issues, I concur with the

majority in result only.

¶107. The majority acknowledges that trial counsel failed to retain an expert and that Dr.

Souviron’s affidavits constitute newly discovered evidence, which except this issue from the

procedural bar. Further, the majority finds that the failure to call an expert was sufficient to

demonstrate a deficiency in trial counsel’s performance pursuant to Strickland, 466 U.S. at

687, 104 S.Ct. at 2064. However, the majority also finds that Howard failed to prove

prejudice, the second prong of the Strickland test, because he failed to provide an affidavit

from an expert witness who rebuts Dr. West. I disagree.

¶108. Although the standard of prejudice under Strickland requires a defendant to show that

“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different,” Strickland also finds that “[a] reasonable

probability is a probability sufficient to undermine confidence in the outcome.” Id. at 694,

104 S. Ct. at 2068 (emphasis added).

¶109. Howard has provided numerous affidavits raising additional concerns regarding the

credibility of Dr. West. Additionally, Howard has provided affidavits from Dr. Souviron,

who plainly rebuts the claims made by trial counsel regarding his failure to retain Dr.

Souviron. Furthermore, Dr. Souviron states that he has consistently disagreed with Dr. West

regarding “pattern injuries” which Dr. West has interpreted as bite marks. I find that the



                                              73
affidavits provided by Howard, combined with the legitimate skepticism regarding the

testimony of Dr. West and the fact set out by the majority that “[t]he only evidence linking

Howard to the crime was his alleged statement to Detective Turner that the case was ‘solved’

and the bite mark identification” are clearly “sufficient to undermine confidence in the

outcome.” Because I would find that Howard’s counsel was ineffective for failing to retain

an expert to rebut the State’s expert, I must respectfully dissent in part as to this issue and

concur as to result only with regard to the remaining issues.

       DIAZ, J., JOINS THIS OPINION.




                                              74